


 
 

 (Exhibit 10.1)

 
AGREEMENT OF SALE


THIS AGREEMENT OF SALE (this “Agreement”) is made and entered into this 5th day
of June, 2015 (the “Effective Date”), by and between UMH PROPERTIES, INC., a
Maryland corporation, or its successors or assigns (the “Purchaser”) and SUN
SECURED FINANCING LLC, a Michigan limited liability company (“Sun Secured”), SUN
POOL 12 LLC, a Michigan limited liability company (“Sun Pool 12”), SUN
CANDLEWICK LLC, a Michigan limited liability company (“Sun Candlewick”), SUN
POOL 1 LLC, a Michigan limited liability company (“Sun Pool 1”), and SUN WOODS
EDGE LLC, a Michigan limited liability company (“Sun Woods,” together with Sun
Secured, Sun Pool 12, Sun Candlewick and Sun Pool 1, each with respect to the
Property owned by them, a “Seller” and collectively, the “Sellers”).


R E C I T A L S:


A.    (i) Sun Secured agrees to sell and convey, and Purchaser agrees to
purchase, Sun Secured’s real property commonly known as Worthington Arms
Manufactured Housing Community, (ii) Sun Pool 12 agrees to sell and convey, and
Purchaser agrees to purchase, Sun Pool 12’s real property commonly known as
Catalina Manufactured Housing Community, (iii) Sun Candlewick agrees to sell and
convey, and Purchaser agrees to purchase, Sun Candlewick’s real property
commonly known as Candlewick Court Manufactured Housing Community, (iv) Sun Pool
1 agrees to sell and convey, and Purchaser agrees to purchase, Sun Pool 1’s real
property commonly known as Meadows Manufactured Housing Community, (v) Sun Woods
agrees to sell and convey, and Purchaser agrees to purchase, Sun Woods’ real
property commonly known as Woods Edge Manufactured Housing Community, and (vi)
Sun Secured agrees to sell and convey, and Purchaser agrees to purchase, Sun
Secured’s real property commonly known as Holiday Village Manufactured Housing
Community, each as more particularly described in Exhibit A attached hereto and
by this reference made a part hereof, together with all improvements, buildings
and structures thereon and appurtenances thereunto belonging  (collectively, the
“Land”), and containing collectively approximately Two Thousand One Hundred
Fifty One (2,151) developed manufactured home sites, together with the
buildings, structures, improvements and manufactured home sites on, above or
below the Land, and all fixtures attached to, a part of or used in connection
with the improvements, structures, buildings and manufactured home sites, and
the parking, facilities, walkways, ramps and other appurtenances relating to the
Land (collectively the “Improvements”).
 
B.    Each Seller is the owner of all machinery, equipment, goods, vehicles,
manufactured homes and other personal property (collectively the “Personal
Property”) described in Exhibit B attached hereto and made a part hereof, which
is located at and used in connection with the ownership or operation of the Land
and Improvements.
 
C.    The Land, the Improvements, and the Personal Property, together with all
of each Seller’s right, title and interest in and to all licenses, permits and
franchises issued with respect to the development, use, occupancy, maintenance
or operation of the Land and Improvements, all right, title and interest, if
any, of each Seller in and to any land lying in the bed of any street, road or
avenue, open or proposed, in front of or adjoining the Land to the center line
thereof, all easements appurtenant to the Land, including, but not limited to,
privileges or rights of way over
 


 
1

--------------------------------------------------------------------------------

 


adjoining premises inuring to the benefit of the Land, or the fee owner thereof,
and all rights of use, air, without limitation, Seller’s interest, if any, in
and to all of the oil, gas, coal and mineral rights, including the rights to
Marcellus shale, Utica shale and all shale formations, that derive from, may be
produced from or benefit the Projects, servitudes, licenses, tenements,
hereditaments and appurtenances now or hereafter belonging to the foregoing are
hereinafter sometimes individually and collectively referred to as the “Project”
and “Projects”.
 
D.    Pursuant to that certain Asset Purchase Agreement between Purchaser and
Sun Homes Services, Inc. (“SHS”) dated as of the Effective Date (the “Asset
Purchase Agreement”), Purchaser shall also purchase at Closing certain assets
owned by SHS that are located on and associated with the Projects, including
certain manufactured homes and notes, as more particularly described in the
Asset Purchase Agreement and defined therein as “Inventory” and “MH
Contracts.”  It is specifically agreed and understood that the transactions
described by this Agreement, the Asset Purchase Agreement and all other
agreements entered into by the parties or their affiliates in connection with
this Agreement (collectively, the “Transaction Agreements”) are, except as set
forth in Sections 4.1, 5.3 and 12.1, a single, “all or none” transaction and
that (i) this Agreement and the Asset Purchase Agreement must be fully executed
and delivered by all applicable parties in order for any one of such agreements
to be effective, and (ii) none of the Sellers nor Purchaser shall have any
obligation to proceed with the transactions contemplated by this Agreement in
the event that any of the transactions described in any of the other Transaction
Agreements cannot be consummated.  No party may exercise any right of
termination under this Agreement unless such party or its affiliates also
terminates the Asset Purchase Agreement, and each party who, or whose affiliate,
terminates the Asset Purchase Agreement shall have the right to terminate this
Agreement, so that a closing must occur under this Agreement and the Asset
Purchase Agreement, or under neither of them.
 
E.    Sellers desire to sell the Projects (as defined in Recital C above) to
Purchaser, and Purchaser desires to purchase the Projects from Sellers, all upon
the terms and subject to the conditions hereinafter set forth.
 
NOW, THEREFORE, for and in consideration of the premises, and the mutual
promises hereinafter set forth, and the purchase monies to be paid by Purchaser
to Sellers, IT IS HEREBY AGREED:


1.   AGREEMENT TO SELL.
 
1.1    Sellers hereby agree to sell the Projects to Purchaser, and Purchaser
hereby agrees to purchase the Projects from Sellers, in accordance with the
terms and subject to the conditions hereinafter set forth.


1.2    Purchaser may elect to purchase and, upon such election, Sun Secured and
Sun Pool 12 each hereby agree to sell, transfer, convey and assign to Purchaser
one hundred percent (100%) of each companies’ membership interests in newly
formed Ohio limited liability companies immediately prior to the applicable
Closing so that Sun Secured is the sole member of a newly formed Ohio limited
liability company and such company is the owner of the Project known as


 
2

--------------------------------------------------------------------------------

 


Worthington Arms Manufactured Housing Community and so that Sun Pool 12 is the
sole member of a newly formed Ohio limited liability company and such company is
the owner of the Project known as Catalina Manufactured Housing Community (the
“Ohio Membership Interest Acquisitions”).  Purchaser must notify Seller of such
election prior to the expiration of the Investigation Period, and Seller shall
form the newly formed Ohio limited liability companies immediately upon
expiration of the Investigation Period.  The Ohio Membership Interest
Acquisitions shall be subject to all the terms and conditions and allocations
contained herein relative to the particular Project owned by Sun Secured and Sun
Pool 12 as of the date of this Agreement.  The purchase price applicable to the
Ohio Membership Interest Acquisitions will be the purchase prices allocated to
the value of Worthington Arms Manufactured Home Community and the Catalina
Manufactured Housing Community.
 
2.   PURCHASE PRICE AND PAYMENT THEREOF.
 
2.1    The aggregate purchase price (the “Purchase Price”) for all of the
Projects, as well as the Inventory and MH Contracts, is the sum of Sixty Eight
Million Six Hundred Thousand and No/Dollars ($68,600,000.00), which is allocated
among the Projects as follows: (i) Thirty Two Million Five Hundred Thousand and
No/Dollars ($32,500,000.00) for the Worthington Arms Manufactured Housing
Community, Catalina Manufactured Housing Community and Candlewick Court
Manufactured Housing Community (the “Tranche One Communities”), and (ii) Thirty
Six Million One Hundred Thousand and No/Dollars ($36,100,000.00) for the Meadows
Manufactured Housing Community, Woods Edge Manufactured Housing Community and
Holiday Village Manufactured Housing Community (the “Tranche Two
Communities”).  The Purchase Price, adjusted as provided in this Agreement and
the Asset Purchase Agreement and allocated among all of the Projects pursuant to
Section 2.2 below, shall be payable by Purchaser to Sellers on the applicable
Closing Date (as herein defined) by certified or cashier’s check or wire
transfer of immediately available funds to the Sellers’ designated financial
institution.
 
2.2    The Seller shall prepare an allocation of the Purchase Price (and all
other capitalized costs) among the Land, Improvements, Personal Property,
Inventory and MH Contracts on a per Project basis and the membership interests
in the companies being sold by Seller hereunder, if applicable, in accordance
with Code §1060 and Treasury regulations thereunder (and any similar provision
of state, local or foreign law, as appropriate), which allocation shall be
binding upon Purchaser.  Seller shall deliver such allocation to Purchaser
during the Investigation Period and Seller and Purchaser shall agree upon such
allocation during the Investigation Period; provided, however, that such
allocation will be adjusted at Closing in connection with Section 3.01 of the
Asset Purchase Agreement.  Seller, Purchaser and their affiliates shall report,
act, and file tax returns (including, but not limited to Internal Revenue
Service Form 8594) in all respects and for all purposes consistent with such
allocation. Where applicable, Purchaser shall timely and properly prepare,
execute, file, and deliver all such documents, forms, and other information as
Seller may reasonably request in preparing such allocation.  Neither Seller nor
Purchaser shall take any position (whether in audits, tax returns, or otherwise)
that is inconsistent with such allocation unless required to do so by applicable
law.
 
 
 
3

--------------------------------------------------------------------------------

 


2.3    The sum of One Million and 00/100 Dollars ($1,000,000.00) (the “Initial
Deposit”) shall be placed by Purchaser in escrow within 48 hours of the
execution of this Agreement by both parties, and the sum of Two Million Six
Hundred Ten Thousand and 00/100 Dollars ($2,610,000.00) (the “Additional
Deposit,” together with the Initial Deposit, the “Deposit”) shall be placed by
Purchaser in escrow sixty (60) days after the Effective Date.  The Deposit shall
be placed in escrow with Title Source, Inc., 662 Woodward Ave., 9th Floor,
Detroit, Michigan 48226, (the “Title Company”), as an earnest money deposit
pursuant to that certain form escrow agreement attached hereto as Exhibit D (the
“Escrow Agreement”), and shall be applied to the Purchase Price upon the Tranche
Two Closing (as defined herein) or retained or refunded in accordance with the
terms of this Agreement.  The Initial Deposit shall remain immediately
refundable to Purchaser if this Agreement is terminated prior to the expiration
of the Investigation Period.  The Initial Deposit shall become non-refundable
upon the expiration of the Investigation Period and the Additional Deposit shall
be non-refundable upon delivery into escrow, unless this Agreement is terminated
by a default of Seller or as otherwise provided in this Agreement.
 
2.4    Purchaser and Sellers hereby agree and acknowledge that at the Tranche
One Closing (as defined herein), Escrow Agent shall hold in escrow the amount of
Two Million Seven Hundred Fifty Thousand and No/Dollars ($2,750,000.00) (the
“Property Tax Escrow”) from the Seller’s net sale proceeds pursuant to a
Property Tax Escrow Agreement in the form attached hereto as Exhibit N, which
will be entered into at Tranche One Closing among Purchaser, Sellers and Escrow
Agent (the “Property Tax Escrow Agreement”).
 
3.           EVIDENCE OF TITLE; SURVEY; LIEN SEARCHES.
 
3.1           Within ten (10) days after the Effective Date, Sellers shall
deliver to Purchaser all existing Owner’s Policies of Title Insurance and shall
furnish to Purchaser a Title Commitment for each Project (collectively, the
“Commitments”) for Owner’s Policies of Title Insurance issued by the Title
Company, along with legible copies of all instruments described in Schedule B of
each Commitment, in the amount of the Purchase Price allocated to each Project,
and showing marketable and insurable title in each Seller for each Project.  At
each Closing, Sellers shall cause to be provided to Purchaser, at Sellers’
expense, policies of title insurance (the “Title Policies”) issued pursuant to
the Commitments, insuring the interest in the Projects being acquired by
Purchaser without the “standard exceptions”.  Purchaser shall pay the cost of
any endorsements for additional coverage over the Title Policies or any loan
policy and containing such additional endorsements as Purchaser or Purchaser’s
lender shall reasonably request.
 
3.2           Each Seller shall, with in five (5) business days of the Effective
Date, deliver any existing ALTA surveys and any other surveys in Seller’s
possession and control to Purchaser with respect to each Seller’s
Project.  Purchaser shall, with in five (5) business days of the Effective Date,
at Purchaser’s sole expense, order ALTA/ACSM land title surveys (the “Surveys”)
for each Project prepared by a licensed surveyor or engineer in the jurisdiction
in which each Project is located in the form and with such certifications as
desired by Purchaser.
 
4.           TITLE OBJECTIONS.
 


 
4

--------------------------------------------------------------------------------

 


4.1           Purchaser shall give written notice to Sellers within ten (10)
business days from and after Purchaser’s receipt of both the Commitments and the
Surveys as to any defects or other objections regarding the Projects disclosed
by the Commitments and the Surveys that Purchaser may be unwilling to accept
(the “Title Defects”).  Each Seller may, at its option, elect whether to cure
any Title Defects or indicate its intention not to cure by written notice to
Purchaser (“Seller’s Title Defect Response”) within five (5) business days of
receipt of Purchaser’s written notice of the Title Defects.  Should any Seller
elect not to cure any Title Defect or not timely respond in writing to
Purchaser’s written notice of Title Defects, then Purchaser may, at its option,
within five (5) business days after receipt of any Seller’s Title Defect
Response, either:  (a) terminate this Agreement with respect to all or any of
the Projects for which Seller has elected not to cure any Title Defect by
delivery of written notice to Sellers, whereupon either all of the Initial
Deposit or a prorated portion of the Initial Deposit, based upon the allocated
values of those non-terminated Projects as set forth on the allocation schedule
referenced in Section 2.2 above (the “Prorated Deposit”), shall be returned to
Purchaser by the Title Company, and Sellers and Purchaser shall proceed to
Closing with respect to the non-terminated Projects; or (b) elect to take title
as it then is without any reduction in the Purchase Price.  If any Title Defects
remain uncured by any Seller at Closing, and Purchaser has not terminated this
Agreement, such Title Defects and all other matters relating to the Surveys or
title to the Projects as disclosed on the Surveys and the Commitments at Closing
shall be deemed “Permitted Exceptions”.  Upon the request of Seller to cure a
Title Defect or upon request of Purchaser the Closing Date shall be extended to
accommodate the provisions of this Section 4.1.
 
5.   INVESTIGATION PERIOD.
 
5.1           Within five (5) business days from and after the Effective Date,
each Seller shall deliver to Purchaser, either electronically or at each Project
as specified on Exhibit E attached hereto, and thereafter Purchaser shall have
access to, without representation or warranty regarding the contents thereof
except as otherwise provided herein, the materials listed on Exhibit E attached
hereto (the “Due Diligence Items”), and thereafter Purchaser shall have access
to the materials listed on Exhibit E attached hereto (the “Due Diligence
Items”).
 
5.2           Purchaser shall have forty-five (45) days from and after the
Effective Date (the “Investigation Period”) to conduct, at Purchaser’s expense,
economic feasibility studies, verify business and accounting records, test the
Projects for environmental contamination (including but not limited to
non-invasive Phase I environmental inspections) and any improvements thereon,
and to otherwise study the Projects.  Any environmental inspections or testing
conducted on the Projects shall be referred to herein as the “Environmental
Diligence.”  Sellers and Purchaser hereby agree and acknowledge that no Phase II
environmental inspections or other invasive inspections or sampling of soil or
materials, including, without limitation, construction materials, either as part
of the Phase I inspections or any other inspection, shall be performed at any
Project without the prior written consent of the Seller for such Project.  If
consented to by such Seller, the proposed scope of work and the party who will
perform the work shall be subject to such Seller’s review and approval in its
sole discretion.  Upon any Seller’s request, Purchaser shall deliver to such
Seller copies of any Phase II or other environmental report to which such Seller
consents as provided above.  From and after the Effective Date, and upon
reasonable prior
 


 
5

--------------------------------------------------------------------------------

 


notice to Sellers, and provided Purchaser does not interfere with the current
operations on the Projects, or the rights of other occupants thereon, Purchaser
shall have reasonable access to the Projects in order to conduct the tests and
studies, and Sellers shall otherwise reasonably cooperate with Purchaser in
conducting the tests and studies.  Purchaser hereby agrees to indemnify and hold
Sellers harmless from all costs, losses, damages and expenses, including
reasonable attorneys’ fees, arising directly or indirectly as a result of such
entry including, but not limited to, the activities, inspections and
investigations by Purchaser or its agents or representatives and the negligent
acts or omissions of Purchaser or said agents or representatives.  In the event
that any portion of any Project is damaged, disturbed or altered by virtue of
Purchaser’s investigations or due diligence activities, Purchaser will, at its
sole cost and expense, repair any damage to such Project caused by Purchaser’s
activities upon the Project to the same condition as existed immediately prior
to such damage occurring on the Project.  Upon request of Purchaser and
agreement by Seller, the Closing Date shall be extended to accommodate the
provisions of these Sections 5.1 and 5.2.  Upon Purchaser’s request for a Phase
II investigation and the Seller’s consent to such Phase II investigation, the
Investigation Period shall be extended an additional thirty (30) days.  During
such additional thirty (30) day period, the Investigation Period shall only be
extended for the Community in which such Phase II is being performed and such
extension shall only be for purposes of the Phase II investigation and the
Purchaser shall have waived all other diligence with respect to such
Community.  All of the obligations of Purchaser under this Section 5.2 shall
survive both the consummation of the sale contemplated hereunder and any earlier
termination of this Agreement.
 
5.3           If Purchaser is not satisfied, in its sole and absolute
discretion, with the condition of the Projects, then at any time prior to the
expiration of the Investigation Period, Purchaser shall have the right to
terminate this Agreement with respect to all of the Projects by giving written
notice to Sellers prior to the expiration of the Investigation Period, and no
party shall have any further obligations under this Agreement except for those
obligations that expressly survive termination as set forth herein, and the
Initial Deposit (including all interest accrued thereon), shall be promptly
returned by the Title Company to Purchaser.  Thereafter, the parties to this
Agreement shall have no further responsibilities or obligations to one another
except for those that expressly survive termination as set forth
herein.  However, if Purchaser does not elect to terminate this Agreement in
accordance with its rights hereunder, then, except as may otherwise be provided
for herein, this Agreement shall remain in full force and effect and the parties
shall proceed to the Closings.  Except as set forth in this Section 5.3, Section
4.1 above and Section 12.1, the parties hereby agree and acknowledge that this
is an “all or none” transaction with respect to the Projects.  Notwithstanding
the foregoing, in the event Purchaser is not satisfied, in its sole and absolute
discretion, with the condition of any of the Projects solely as a result of the
Purchaser’s Environmental Diligence, Purchaser may the terminate this Agreement
solely with respect to such Project or Projects by delivery of written notice to
Sellers, whereupon either all of the Initial Deposit or a prorated portion of
the Initial Deposit, based upon the allocated values of those non-terminated
Projects as provided in the allocation schedule prepared pursuant to Section 2.2
herein (the “Prorated Deposit”), shall be returned to Purchaser by the Title
Company, and Sellers and Purchaser shall proceed to Closing with respect to the
non-terminated Projects.
 
5.4           Purchaser agrees that any information obtained by Purchaser, its
agents, employees,
 


 
6

--------------------------------------------------------------------------------

 


contractors, consultants, representatives or partners, officers, directors,
prospective lenders and accountants, attorneys, other professional advisors or
prospective investors of Purchaser (collectively referred to herein as the
“Permitted Outside Parties”) in conduct of the due diligence conducted by
Purchaser during the Investigation Period shall be treated as confidential and
shall be used only to evaluate the acquisition of the Projects from
Sellers.  Purchaser further acknowledges, on behalf of itself and the Permitted
Outside Parties, that the Due Diligence Items obtained by, for or on behalf of
Purchaser, and other information relating to all leases, subleases, occupancy
and tenancy agreements and written commitments to lease currently in effect and
covering any portion of the Projects (the “Tenant Leases”) are proprietary and
confidential in nature and neither Purchaser nor the Permitted Outside Parties
shall divulge the contents of such Due Diligence Items prior to the Closings,
except as required by applicable law or order of court or governmental agency
having jurisdiction.
 
5.5           If Purchaser does not terminate this Agreement prior to the
expiration of the Investigation Period, Purchaser shall, on or before the
expiration of the Investigation Period, give notice, in writing, to Sellers as
to which contracts, including all equipment leases, service, utility, supply,
maintenance, concession and employment contracts, agreements, and other
continuing contractual obligations (collectively, the “Project Contracts”)
Purchaser intends to assume at the Closings and which Project Contracts need to
be terminated by Sellers prior to Closing.  If Purchaser fails to give Sellers
timely notice of the Project Contracts it wishes to assume, all of the Project
Contracts shall be deemed assumed by Purchaser with respect to periods from and
after the Closings.  Such Project Contracts shall be assigned to Purchaser
pursuant to an Assignment of Leases and General Assignment at the Closings in
the form attached hereto as Exhibit F.  Notwithstanding anything herein to the
contrary, Purchaser and Sellers hereby agree that the contracts listed on
Exhibit G attached hereto shall not be assigned by Sellers and assumed by
Purchaser at the Closings (the “Sun Exclusive Contracts”).
 
6.           ASSIGNMENT OF LEASES, PROJECT CONTRACTS AND INTANGIBLES.
 
6.1           Each Seller shall assign to Purchaser on the applicable Closing
Date all of each Seller’s rights under all Tenant Leases and all security and
other deposits furnished by tenants under the Tenant Leases, if any.  The
originals of all Tenant Leases in the possession of Sellers on the Closing Dates
shall be available to Purchaser at the Projects.  At the Closings, each Seller
shall provide a credit to Purchaser against the Purchase Price equal to the
amount of all refundable tenant security deposits, but only to the extent
actually collected and held by such Seller.  Sellers shall have no liability to
Purchaser for any tenant security deposit not actually paid to Sellers or to any
agent or contractor of Sellers, provided that Seller discloses to Purchaser
prior to the Closing Date via the Certified Rent Roll any tenants that have not
paid a security deposit.
 
6.2           Following the Effective Date, Sellers will not enter into any new
Contracts or any amendments or modifications to the existing Project Contracts,
which new Contracts or modifications will survive Closing or otherwise affect
the use, operation or enjoyment of the Property after Closing without Buyer's
prior written consent, which consent may be withheld in Buyer's reasonable
discretion, and which consent will be deemed to have been given by Buyer if
Buyer does not notify Seller in writing to the contrary within five (5) days
after Seller provides
 


 
7

--------------------------------------------------------------------------------

 


written notice (including a complete copy of such New Contract) to Buyer of such
New Contract.  All Project Contracts, other than the Sun Exclusive Contracts,
affecting the ownership or operation of the Projects, which Purchaser, in its
sole discretion, has elected to accept an assignment of by notice to Sellers on
or prior to the expiration of the Investigation Period, shall be assigned by the
applicable Seller to Purchaser on the applicable Closing Date.
 
6.3           On the Closing Dates, Sellers shall assign or transfer, as
applicable, to Purchaser all of its right, title and interest in and to:  (a)
all licenses, trademarks, if any, service marks, if any, permits and franchises
then held by Sellers for the Projects which may be lawfully assigned and which
may be necessary or desirable, in Purchaser’s opinion, to operate the Projects;
(b) any warranties and guaranties from manufacturers, contractor’s, suppliers
and installers pertaining to the Projects; (c) the names “Worthington Arms
Manufactured Home Community,” “Catalina Manufactured Home Community,”
“Candlewick Court Manufactured Home Community,” “Meadows Manufactured Home
Community,” “Woods Edge Manufactured Home Community,” “Holiday Village Home
Community” and all variations thereof; (d) the telephone number(s) for all of
each Seller’s telephones installed at each Project; (e) all plans and other
documents in each Seller’s possession relating to the development or expansion
of each Project, including both Plans and documents submitted or not submitted
to any municipality, county or other governmental entity requesting the further
development or expansion of each Project, if any; (f) all business, operating
and maintenance records, reports, notices and other information concerning the
Projects; and (g) all other intangible property related to the Projects
(collectively, the “Intangible Property”). Sellers shall cooperate with
Purchaser, at Purchaser’s cost and expense, as to facilitating all assignments
and transfers. Purchaser hereby agrees and acknowledges that Intangible Property
does not include any intellectual property rights, trade names, software,
website addresses or domain names owned by Sun Communities, Inc., or its
affiliates.
 
6.4           The form of the Assignments required herein shall be as set forth
on Exhibit F attached hereto.
 
6.5           In the event Purchaser elects to close via the Ohio Membership
Interest Acquisitions, then the newly formed Ohio limited liability companies
wholly owned by Sun Secured shall be assigned and have all rights, title and
interest to: (i) all Tenant Leases and all security and other deposits furnished
by tenants under the Tenant Leases, if any for Worthington Arms Manufactured
Home Community; (ii) all Project Contracts for Worthington Arms Manufactured
Home Community, other than the Sun Exclusive Contracts, affecting its ownership
or operation, which Purchaser, in its sole discretion, has elected to accept by
notice to Sellers on or prior to the expiration of the Investigation Period; and
(iii) all Intangible Property for Worthington Arms Manufactured Home
Community.  The newly formed Ohio limited liability company wholly owned by Sun
Pool 12 shall be assigned and have all rights, title and interest to: (i) all
Tenant Leases and all security and other deposits furnished by tenants under the
Tenant Leases, if any for Catalina Manufactured Home Community; (ii) all Project
Contracts for Catalina Manufactured Home Community, other than the Sun Exclusive
Contracts, affecting its ownership or operation, which Purchaser, in its sole
discretion, has elected to accept by notice to
 


 
8

--------------------------------------------------------------------------------

 


Sellers on or prior to the expiration of the Investigation Period; and (iii) all
Intangible Property for Catalina Manufactured Home Community.  Purchaser must
notify Seller of such election prior to the expiration of the Investigation
Period.
 
7.           ADJUSTMENTS AND PRORATIONS.
 
7.1           The following adjustments and prorations shall be made at the
Closings between Sellers and Purchaser computed to, but not including, the
applicable Closing Date.
 
(a)           Real estate taxes and personal property taxes, as well as any
other taxes, charges or fees, which are a lien upon or levied against any
portion of any Project on or prior to the applicable Closing Date, and all
special assessments levied prior to the applicable Closing Date shall be paid by
the applicable Sellers.  Further, all taxes in the nature of rollback or similar
taxes charged, assessed or levied based on the prior use or any change in use of
the Land or Improvements prior to the applicable Closing shall be the obligation
of the applicable Seller.  All current real estate taxes and personal property
taxes (the “Current Taxes”) levied against any portion of any Project with
respect to the tax year in which the Closing occurs shall be prorated and
adjusted between the parties such that each Seller is responsible for that
portion of the Current Taxes allocable to the period from the beginning of such
tax year to the respective Closing Date, and Purchaser is responsible for that
portion of the Current Taxes allocable to the period from the respective Closing
Date through the end of the tax year.  If the tax bills for the Current Taxes
have not been issued by the Closing Dates, Sellers and Purchaser agree to use
105% of the amount of the taxes for the year immediately preceding the Closings
for the purpose of computing the prorations under this Section 7.1(a).
 
(b)           The amount of all unpaid water and other utility bills and of all
other expenses incurred with respect to the Projects, relating to the periods
prior to the Closing Dates, shall be paid by Sellers and such expenses
attributable to the period from and after the Closings shall be the obligation
of Purchaser.
 
(c)           Charges under Project Contracts which are assigned to Purchaser at
Purchaser’s request shall be paid by Sellers, to the extent attributable to the
period prior to the Closing Dates, and shall be paid by Purchaser, to the extent
attributable to the period from and after the Closing Dates, and all charges due
under Project Contracts not assigned to Purchaser shall be terminated and paid
by Sellers.
 
(d)           With respect to the proration of rents, utilities and other
associated charges paid by the tenants for the calendar month in which the
Closing Date occurs (the “Closing Month”), Sellers shall provide Purchaser at
Closing with a credit equal to (a) the total amount of rents and other
associated charges that are due and can reasonably be expected to be collected
for the Closing Month, multiplied by a fraction equal to the number of days
remaining in the Closing Month after and including the Closing Date divided by
the total number of days in the Closing Month, less (b) any rentals and other
associate charges for the Closing Month that have not been collected by Sellers
as of the Closing Date.  Prior to the Closing, Sellers and Purchaser shall
mutually determine in good faith the amount of rents and other associated
charges that are
 
 
 
9

--------------------------------------------------------------------------------

 


reasonably expected to be collected for the Closing Month.  Following the
Closing Date, Sellers and Purchaser shall have no further obligations or
liabilities with respect to rental revenue for the Closing Month.  To the extent
Purchaser collects, within ninety (90) days after the Closing, any rental or
revenues allocable to the period prior to both the Closing Date and the Closing
Month, the Purchaser shall pay the same to the applicable Seller; provided,
however, Purchaser is assuming no obligation whatsoever for the collection of
such rentals or revenues and all rentals and revenues collected subsequent to
the Closing Date shall always, in the first instance, be applied first to the
most current rentals and revenues, if any, then due under the Tenant Leases or
otherwise.  Purchaser shall have no obligation to remit to any of the Sellers
any such delinquent rents collected later than ninety (90) days after the
Closing Date.
 
(e)           All security and other deposits held under the Tenant Leases,
together with any interest accrued thereon (to the extent applicable law
requires interest to be paid by the holder of such deposits), shall be a credit
to Purchaser against the Purchase Price, as described in Section 6.1. Seller
shall not be permitted to apply a tenant security deposit to past due rent or
other charges for any tenant in possession of a home; provided, however, that
Seller and Purchaser hereby acknowledge and agree that application of security
deposits to past due rent will be taken into consideration with respect to the
proration calculated pursuant to Section 7.1(d) above.
 
(f)           All petty cash remaining at the Projects at the Closing Dates
shall be retained by Sellers.
  
7.2           If, within sixty (60) days after the Closings, any of the Sellers
or Purchaser discovers any inaccuracies or errors in the prorations or
adjustments done at the Closings, Sellers and Purchaser shall take all action
and pay all sums necessary so that the said prorations and adjustments shall be
in accordance with the terms of this Agreement, and the obligations of either
party to pay any such amount shall survive the Closing Dates.
 
8.           REPRESENTATIONS AND WARRANTIES BY SELLERS.
 
8.1    Each Seller represents and warrants to Purchaser as of the date hereof,
and as of the Closing Date, solely with respect to each Seller’s Project, the
following with the understanding that each of the representations and warranties
are material and have been relied on by Purchaser in connection herewith.
 
(a)           The “Certified Rent Rolls” are attached hereto as Exhibit H, which
consist of a rent roll, delinquency report and security deposit listing for each
Project and will be updated to the Closing Dates, are and will be accurate and
complete rent rolls describing each of the Tenant Leases.  Other than as
reflected on the Certified Rent Rolls, Sellers are not currently parties to any
other leases, licenses or any similar occupancy agreements with respect to the
leasing or occupancy of the Projects.  Sellers represent and warrant that,
except as noted on the Certified Rent Rolls or otherwise disclosed to Purchaser
in writing, (i) the Tenant Leases are in full force and effect; (ii) there is no
uncured monetary breach or monetary default on the part of any party under any
of the Tenant Leases; (iii) no rent called for under the Tenant Leases has been
paid more than thirty (30) days in advance of its due date; and (iv) the Tenants
are not entitled to any concession, rebate, allowance, or period of occupancy
free of rent under the Tenant Leases or
 

 
10

--------------------------------------------------------------------------------

 

any other agreement with Seller.  To each Seller’s knowledge, the Tenant Leases
have not been amended, modified, or supplemented in any way that has not been
disclosed to Purchaser; the Tenant Leases furnished to Purchaser pursuant to
this Agreement constitute all written agreements of any kind for the leasing,
rental or occupancy of any portion of the Projects.
 
(b)           Except for the Tenant Leases, there are no parties in possession
of the portions of the Projects including, but not limited to, leases or tenants
at sufferance.  Sellers have no knowledge of any claims of adverse
possession.  There are no commissions due any broker, finder or any other
person(s) under any of the Tenant Leases.
 
(c)           Except as disclosed by Sellers in Exhibit I attached hereto, or
discovered by Purchaser, Sellers, to Sellers’ knowledge, have not received any
written notices from any governmental agency that the Projects or any condition
existing thereon or any present use thereof violates any law or regulations
applicable to the Projects.  All necessary licenses operating permits for the
communities are in good standing and transferrable.  To Sellers’ knowledge,
Sellers are not (i) identified on any governmental list, or otherwise qualifies
as a prohibited person or (ii) in violation of any applicable law, rule or
regulation relating to anti-money laundering or anti-terrorism, including
without limitation, any applicable law, rule or regulation related to
transaction business with prohibited persons or the requirements or any
Anti-Terrorism Law.  Seller agrees to update Exhibit I through and including the
Closings.
 
(d)           Except as otherwise disclosed in Exhibit J attached hereto,
Sellers, to Seller’s knowledge, warrant and represent that there is no
litigation, arbitration or other legal or administrative suit, action,
proceeding or investigation of any kind pending or threatened in writing against
or involving Sellers relating to the Projects or any part thereof, including,
but not limited to, any condemnation action relating to the Projects or any part
thereof.  Sellers agree to update Exhibit J through and including the Closings..
 
(e)           Except as otherwise disclosed in Exhibit K attached hereto,
Sellers have no knowledge of any assessments, charges, paybacks, or obligations
requiring payment of any nature or description against the Projects which remain
unpaid, including, but not limited to, those for sewer, water or other utility
lines or mains, sidewalks, streets or curbs.  Sellers have no knowledge of any
public improvements having been ordered, threatened, announced or contemplated
with respect to the Projects which have not heretofore been completed, assessed
and paid for.
 
(f)           Exhibit B attached hereto contains a true and complete list of all
Personal Property used in the operating of the Projects.
 
(g)           True and complete copies of all Project Contracts and all
amendments Disclosed in Exhibit M attached hereto have been delivered to
Purchaser pursuant to Section 6.2 above.
 
(h)           Each Seller has the full right, power, and authority, without the
joinder of any other person or entity, to enter into, execute and deliver this
Agreement, and to perform all duties and obligations imposed on each Seller
under this Agreement, and neither the execution nor the
 

 
11

--------------------------------------------------------------------------------

 

delivery of this Agreement, nor the consummation of the purchase and sale
contemplated hereby, nor the fulfillment of or compliance with the terms and
conditions of this Agreement conflict with or will result in the breach of any
of the terms, conditions, or provisions of any agreement or instrument to which
any Seller is a party or by which any Seller or any of its assets are bound.
 
(i)           Except as otherwise provided in the environmental reports and
assessments ordered by Purchaser during the Investigation Period or provided by
Sellers to Purchaser, to the best of each Seller’s knowledge, the Projects are
free of and do not contain, any “toxic or hazardous substance”, asbestos, urea
formaldehyde insulation, PCBs, radioactive material, flammable explosives,
underground storage tanks, or any other hazardous or contaminated substance
(collectively, the “Hazardous Materials”) prohibited, limited or regulated under
the Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, the Toxic Substance Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, or under any other applicable federal, state or local statutes,
regulations or ordinances (collectively the “Environmental Laws”), and there are
no substances or conditions in or on the Projects which may support a claim or
cause of action under any of the Environmental Laws.  Sellers have no knowledge
of any suit, action or other legal proceeding arising out of or related to any
Environmental Laws with respect to the Projects which are pending or threatened
before any court, agency or government authority, and Sellers have not received
any notice that the Projects are in violation of the Environmental Laws.
 
(j)           Each Seller has delivered or will deliver to Purchaser true and
correct copies of the information and material referenced in Section 5.1 above.
 
(k)           Sellers are not “foreign persons” as defined in Section1445 of the
Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder.
 
(l)           To Sellers’ knowledge, the profit and loss statements for the
Projects which were provided by Sellers to Purchaser are true and complete
copies of the operating statements for such periods prepared by Sellers in the
ordinary course of their business operations.
 
(m)           Sellers have not received written notice from any insurance
carrier of defects or inadequacies in the Property which, if uncorrected, would
result in a termination of insurance coverage or a material increase in the
premiums charged therefor.
 
(n)           Sellers have not received, nor given, any written notice of any
material violation of any recorded instrument relating to the Projects which has
not been cured or dismissed, nor does there exist any breach or default with
respect to any of those exception items.
 
(o)           Sellers warrant and represent that they will transfer and assign
to Purchaser all of the oil, gas, coal and mineral rights Sellers may have, if
any, including rights to Marcellus shale, Utica shale or other shale formations,
that derive from, may be produced from or benefit the Projects, said transfers
and assignments to be in a form acceptable for recording in the Official Records
of the County where the land that is the subject of said rights is
located.  Notwithstanding the foregoing, Sellers are not warranting title to any
oil, gas, coal or mineral rights with respect to
 

 
12

--------------------------------------------------------------------------------

 

the Projects and Purchaser acknowledges that it is relying solely on its
subsurface title examination with respect to the presence, absence or extent of
same.
 
(p)           Purchaser is a publicly-traded real estate investment trust (REIT)
and, as such, may be subject to an audit of the Projects’ operating income and
expenses.  For a period of twelve (12) months following the Closing, Sellers
will reasonably comply with any such requests for information and documentation
made by the Purchaser or auditor; provided, however, in no event shall Sellers
be obligated to expend any funds with respect to such audit.

8.2           As used in this Agreement, whenever the phrase “Seller’s
knowledge”, “to Seller’s knowledge” or words of similar import are used, they
shall be deemed to refer to facts within the actual knowledge, without due
inquiry, of only Jonathan M. Colman and Anastasiya Stone and no others, at the
times indicated only.  Purchaser acknowledges and agrees that Jonathan M. Colman
and Anastasiya Stone are acting solely as representatives of each Seller and not
personally and that neither he nor she shall have any personal or individual
liability whatsoever to Purchaser, whether based in law or equity, for any
claim, action, courses of action, expense, or loss, or by reason of any
statement, representation or action or inaction of Purchaser under this
Agreement or other breach or default of Purchaser under this Agreement.
 
8.3           The provisions of Section 8.1 and all representations and
warranties contained therein and throughout this Agreement, including the
Recitals and Exhibits, shall be true as of the Closing Dates and shall survive
the closing of the transaction contemplated herein and the conveyance of the
Projects to Purchaser for a period of twelve (12) months (the “Survival
Period”).  No claim may be made based on any breach of any representations or
warranties contained in this Section 8 after expiration of the Survival Period
applicable to such representation or warranty.  Neither party shall make any
claim on account of a breach of representations or warranties unless and until
the aggregate measure of such claims with respect to the Projects exceeds Twenty
Five and 00/100 Dollars ($25,000.00).  In no event shall the aggregate liability
of Seller to Purchaser for any breach of any or all representations or
warranties set forth in this Section 8 with respect to the Projects exceed One
Million One Hundred Thousand and 00/100 Dollars ($1,100,000.00).
 
8.4           If Sellers become aware of any fact or circumstance which would
materially and adversely change one of its foregoing representations or
warranties, then Seller will promptly give notice of such changed fact or
circumstance to Purchaser.  Upon Purchaser becoming aware of any fact which
would materially or adversely change any of the representations or warranties
contained herein or would otherwise constitute a breach thereof by Seller,
Purchaser, as its sole remedy, shall have the option of (i) waiving the breach
of warranty or change, and proceeding with the Close of Escrow, (ii) terminating
this Agreement, in which event the Deposit and any other funds deposited by
Purchaser into the Escrow and all interest earned thereon shall be returned to
Purchaser, or (iii) negotiating a mutually acceptable resolution with
Seller.  Any such election shall be made by Purchaser no later than five (5)
days from Purchaser becoming aware of such fact.  Purchaser and Seller hereby
agree and acknowledge that if any representation or warranty is no longer true
due to any change in any fact, condition or circumstance not caused by or not
within the control of any Seller, then the same shall not constitute a breach of
the
 


 
13

--------------------------------------------------------------------------------

 


representation or warranty by Seller.
 
8.5           Purchaser shall accept the Projects at the Closings (as defined
herein) in their AS-IS physical condition as exists on the Closing
Dates.  Purchaser acknowledges that Purchaser has inspected the Projects and it
is understood and agreed that neither each Seller nor any person acting or
purporting to act for each Seller has made or now makes any representation as to
the physical condition (latent or patent or otherwise), income, expense,
operation, or any other matter of thing affecting or relating to each Project
except as specifically set forth herein.  Purchaser hereby expressly
acknowledges that no such representations have been made, except as expressly
set forth herein, and Purchaser further agrees to take the Projects “as is” as
of the date hereof.
 
9.           REPRESENTATIONS AND WARRANTIES BY PURCHASER.
 
9.1           Purchaser represents and warrants to Sellers as of the date
hereof, and as of the Closing Dates, the following with the understanding that
each of the representations and warranties are material and have been relied on
by Sellers in connection herewith.
 
(a)           Purchaser is a corporation that has been duly formed and is
validly existing and in good standing under the laws of the State of Maryland
and, prior to Closings, Purchaser and any permitted assigns will be qualified to
do business in the States of Ohio, Indiana and Michigan and in good standing
therein.


(b)           This Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of Purchaser and this Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms.


(c)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby do not and will not (i) violate or
conflict with the bylaws or articles of incorporation of Purchaser, (ii) violate
or conflict with any judgment, decree or order of any court applicable to or
affecting Purchaser, (iii) breach the provisions of, or constitute a default
under, any contract, agreement, instrument or obligation to which Purchaser is a
party or by which Purchaser is bound, or (iv) violate or conflict with any law
or governmental regulation or permit applicable to Purchaser.


9.2           The representations and warranties contained in this Section 9
shall be true as of the Closing Date and shall survive the Closing Date through
the expiration of the Survival Period.  No claim may be made based on any breach
of any representations or warranties contained in this Section 9 after
expiration of the Survival Period applicable to such representation or warranty.
 
10.           CONDITIONS.
 


 
14

--------------------------------------------------------------------------------

 


10.1           Purchaser’s obligation to consummate the purchase of the Projects
is expressly conditioned upon the following, each of which constitutes a
condition precedent to Purchaser’s obligations hereunder which, if not performed
or determined to be acceptable to Purchaser on or before the Closing Dates
(unless a different time for performance is expressly provided herein), shall
permit Purchaser, at its sole option, to declare this Agreement null and void
and of no further force and effect by written notice to Sellers, whereupon the
Deposit shall be returned immediately to Purchaser, and neither Sellers nor
Purchaser shall have any further obligations hereunder to the other (provided
that Purchaser shall have the right to waive any one or all of said conditions).
 
(a)           On the Closing Date, title to each Project shall be in the
condition required herein, and the Title Company shall be in a position to issue
the requisite Title Policies pursuant to the Commitments.
 
(b)           Sellers shall have complied with and performed all covenants,
agreements and conditions on its part to be performed under this Agreement
within the time herein provided for such performance.
 
(c)           Each Seller’s representations, warranties and agreements contained
herein are and shall be true and correct as of the date hereof and as of the
Closing Dates in all material respects.
 
(d)           From and after the date hereof to the Closing Dates there shall
have been no material adverse change in or to the Projects or the business
conducted thereon.
 
(e)           Board of Directors Approval.  Approval of the Board of Directors
of UMH Properties, Inc., which approval is to be obtained during the Due
Diligence Period.
 
11.           OPERATION OF PROJECTS.
 
11.1           From and after the date hereof to the Closing Dates, Sellers
shall: (a) continue to maintain, operate and conduct business at the Projects in
substantially the same manner as prior to the date hereof; (b) perform all
regular and emergency maintenance and repairs with respect to the Projects; (c)
keep the Projects insured against all usual risks and will maintain in effect
all insurance policies now maintained on the same; (d) not sell, encumber,
assign or convey any right, title or interest in any part of the Projects; (e)
not change the operation or status of the Projects in any manner reasonably
expected to impair or diminish its value; (f) perform when due, and otherwise
comply with, all of Seller's material obligations and duties under the Tenant
Leases and Approved Contracts; and (g) not terminate any Tenant Leases except in
the ordinary course of business.  Following the Effective Date, Seller shall not
enter into any new leases, including leases with tenants, or any amendments or
extensions of existing Leases (collectively, “New Leases”) which affect the use,
operation or enjoyment of the Property after Closing except to non-affiliated
third parties on an arms-length basis with terms.  All New Leases entered into
subsequent to the Effective Date will be in substantially the same form, terms
and conditions as are presently utilized by Seller.  No New Tenant Lease shall
be for a term in excess of one (1) year.
 


 
15

--------------------------------------------------------------------------------

 


12.           DESTRUCTION OF PROJECTS.
 
12.1           In the event any part of any Project shall be damaged or
destroyed prior to the applicable Closing Date, Seller shall notify Purchaser
thereof, which notice shall include a description of the damage and all
pertinent insurance information.  If the use or occupancy of any Project is
materially affected by such damage or destruction or the cost to repair such
damage or destruction exceeds One Hundred Thousand ($100,000.00), Purchaser
shall have the right to terminate this Agreement solely with respect to such
Project by delivery of written notice to Sellers within thirty (30) days
following the date Purchaser receives notice of such occurrence, whereupon the
Prorated Deposit shall be returned to Purchaser by the Title Company, and
Sellers and Purchaser shall proceed to Closing with respect to the
non-terminated Projects.  If Purchaser does not elect to terminate this
Agreement, or shall fail to notify Seller within the said thirty (30) day
period, on the Closing Date, which may be extended by Seller or Purchaser to
accommodate compliance with this Section 12.1, Seller shall assign to Purchaser
all of Seller’s right, title and interest in and to the proceeds of the fire and
extended coverage insurance presently carried by or payable to Seller and the
Purchase Price shall be reduced by the amount of any deductible applicable to
such insurance.  If any Project, or any part thereof, suffers any damage less
than $100,000.00 prior to the applicable Closing, Purchaser agrees that it will
consummate the Closing and Seller shall assign to Purchaser all of Seller’s
right, title and interest in and to the proceeds of the fire and extended
coverage insurance presently carried by or payable to Seller and the Purchase
Price shall be reduced by the amount of any deductible applicable to such
insurance.
 
13.           CONDEMNATION.
 
13.1           In the event of any actual or threatened taking, pursuant to the
power of eminent domain, of all or any part of any of the Projects, or any
actual or proposed sale in lieu thereof, the Sellers shall give written notice
thereof to the Purchaser promptly after Sellers learn or receive written notice
thereof.  Upon a taking of a material part of any of the Projects or if the use
or occupancy of any Project is materially affected by a taking, Purchaser may
elect to either (a) terminate this Agreement by providing Sellers with written
notice of such termination within thirty (30) days of receiving notice from
Sellers of the taking, in which event the Deposit shall be immediately returned
to Purchaser and all other rights and obligations of the parties hereunder shall
terminate immediately except for those that expressly survive termination as set
forth herein, or (b) to waive its right to terminate this Agreement and proceed
to Closing, in which event all proceeds, awards and other payments arising out
of such condemnation or sale (actual or threatened) shall be paid to the
Purchaser at Closing, if such payment has been received or Sellers shall assign
to Purchaser the rights to such payments.
 
14.           DEFAULT BY SELLER OR PURCHASER.
 
14.1           By Purchaser.  If Purchaser defaults in performing any of its
obligations under this Agreement, and such default continues for ten (10) days
after written notice from Sellers to Purchaser, Sellers shall have the right to
terminate this Agreement by written notice to Purchaser, in which event the
Title Company shall promptly deliver the Deposit to Sellers and Sellers shall
 


 
16

--------------------------------------------------------------------------------

 


retain the Deposit as liquidated damages, the actual damages being difficult, if
not impossible to determine.
 
14.2           By Seller.  If any Seller defaults in performing any of its
obligations under this Agreement, and such default continues for ten (10) days
after written notice from Purchaser to such Seller, then Purchaser shall have
the right either to (i) terminate this Agreement by written notice to Sellers
and receive from the Title Company a return of the Deposit, whereupon this
Agreement shall become null and void and of no further force or effect, except
as expressly provided herein; (ii) seek specific performance, in law or in
equity, of such Seller’s obligation to convey title to the Projects hereunder so
long as an action for specific performance, in law or in equity, is filed within
ninety (90) days following the applicable Closing Date; or (iii) waive such
default and proceed to Closing.
 
15.           LIABILITY AND INDEMNIFICATION.
 
15.1           Subject to the Survival Period and limitations set forth in
Section 8 above, Sellers shall indemnify and hold harmless Purchaser, its
agents, principals servants, employees, attorneys and accountants, for and from
any and all claims or damages that result from, relate to or arise out of (i)
any material breach of any representations or warranties made by Sellers under
this Agreement, (ii) any and all liabilities and obligations of or related to
the Projects or the operation thereof of any nature accrued or otherwise arising
prior to the Closing Dates, and (iii) any breach of such Seller’s obligations
under the Tenant Leases and Project Contracts which occurred prior to the
Closing Dates.
 
15.2           Subject to the Survival Period and limitations set forth in
Section 9 above, Purchaser indemnifies and holds harmless Sellers, their agents,
principals servants, employees, attorneys and accountants, for and from any and
all claims or damages that result from, relate to or arise out of (i) any
material breach of any representations or warranties made by Purchaser under
this Agreement; (ii) any breach of the lessor's obligations under the Tenant
Leases which occurs from and after the Closing Dates; (iii) any breach of the
Purchaser's obligations under the Project Contracts assigned to Purchaser which
occurs from and after the Closing Dates; (iv) any and all liabilities and
obligations of or related to the Projects or the operation thereof of any nature
accrued or otherwise arising from and after the Closing Dates.
 
16.           CLOSING.
 
16.1           Subject to the provisions of Sections 4.1, 5.1 to and including
5.4 and elsewhere in this Agreement, the closing of the transaction contemplated
herein shall take place on or before the following dates (each, a “Closing Date”
and collectively, the “Closing Dates”): (i) August 11, 2015 for the Tranche One
Communities (the “Tranche One Closing”), and (ii) October 16, 2015 for the
Tranche Two Communities (the “Tranche Two Closing,” together with the Tranche
One Closing, the “Closings”).  The Closing Dates shall be mutually agreed upon
by Sellers and Purchaser.  Closings shall be held at the office of the Title
Company, or on or at such other time or place as Purchaser and Sellers shall
agree upon.
 


 
17

--------------------------------------------------------------------------------

 


16.2           At each Closing:
 
(a)           Each Seller shall execute and deliver a covenant deed, limited
warranty deed or special warranty deed, as applicable based on each local
jurisdiction, in recordable form, acceptable to Purchaser and the Title Company,
conveying to Purchaser marketable and insurable title to the Land and
Improvements for each Project, subject only to the Permitted Exceptions.
 
(b)           In the event Purchaser elects to close via the Ohio Membership
Interest Acquisitions, Sun Secured and Sun Pool 12 shall transfer by Limited
Warranty Deed the Land and Improvements owned by Sun Secured and Sun Pool 12 to
the two (2) newly formed, wholly-owned Ohio limited liability companies, along
with exemption affidavits identifying the transfer as being part of a
restructuring of the companies.  Sun Secured and Sun Pool 12 will then deliver
duly executed Assignment of Membership Interests in the form attached hereto as
Exhibit O.
 
(c)           Each Seller shall execute and deliver a Bill of Sale, without
warranty of title (aside from vehicles and manufactured homes), in a form as set
forth in Exhibit P (the “Bill of Sale”), conveying the Personal Property with
respect to each Project to Purchaser, free and clear of any liens or
encumbrances other than the Permitted Exceptions, and each Seller shall execute
and deliver to Purchaser, in proper form for transfer, the certificates of title
pertaining to all vehicles and manufactured homes, if any, being conveyed to
Purchaser hereunder. In the event Purchaser elects to close via the Ohio
Membership Interest Acquisitions, Sun Secured and Sun Pool 12 shall execute and
deliver an assignment of Personal Property to the respective newly formed Ohio
limited liability companies conveying the Personal Property for Worthington Arms
Manufactured Home Community and Catalina Manufactured Home Community to the
respective companies free and clear of any liens or encumbrances other than the
Permitted Exceptions.  Any certificates of title pertaining to vehicles and
manufactured homes being conveyed shall be conveyed to the newly formed limited
liability companies.
 
(d)           Each Seller shall execute and deliver to Purchaser an assignment,
transferring to Purchaser all of Seller’s right, title and interest in and
to:  (i) the Tenant Leases and all deposits relating thereto; (ii) the Project
Contracts which Purchaser has elected to have assigned (other than the Sun
Exclusive Contracts); and (iii) the Intangible Property (the “Assignment and
Assumption Agreement”). In the event Purchaser elects to close via the Ohio
Membership Interest Acquisitions, Sun Secured and Sun Pool 12 shall execute and
deliver and Assignment and Assumption Agreement assigning such items to the
newly formed Ohio limited liability companies and said companies assuming such
items.
 
(e)           Each Seller shall cause the Commitment referred to in Section 3.1
hereof to be recertified and updated to the Closing Date, and shall cause the
policy of title insurance to be issued to Purchaser pursuant to such updated
Commitment, together with such endorsements thereto as Purchaser shall request,
at Purchaser’s sole cost.
 
(f)           Purchaser shall deliver to Sellers the applicable Purchase Price
for such Closing, as adjusted as provided in this Agreement, by certified or
cashier’s check or wire transfer of immediately available funds to Sellers’
designated financial institution.
 


 
18

--------------------------------------------------------------------------------

 


(g)           Each Seller shall deliver to Purchaser a certificate confirming
the truth and accuracy of each Seller’s representations and warranties
hereunder, and a rent roll, certified to the Closing Date.
 
(h)           Purchaser execute and cause to be delivered to tenants under the
Tenant Leases and all other interested parties written notice of the sale of the
Projects to Purchaser together with such other information or instructions as
Purchaser shall deem appropriate (the “Tenant Notices”), which Seller shall
review and approve prior to Closing.  Said Tenant Notices will reference the
newly formed Ohio limited liability company for the tenants of Worthington Arms
Manufactured Home Community and Catalina Manufactured Home Community.
 
(i)           Sellers shall deliver to Purchaser or make available at the
Projects originals of: (i) the Tenant Leases, including all amendments thereto
and modifications thereof; (ii) all Project Contracts assigned to Purchaser;
(iii) all architectural plans and specifications and other documents in Sellers’
possession pertaining to the development of the Projects; and (iv) all
collection, expense and business records and such other documentation reasonably
necessary for Purchaser to continue the operation of the Projects.
 
(j)           Evidence of consent of each Seller to the sale of the Property or
membership interests, as applicable, and any other approvals required under each
Seller's organizational documents which may affect each Seller's ability to
convey title, satisfactory evidence of the power and authority of each Seller to
enter into and consummate this Agreement and of the due authorization of the
individual(s) executing the deed and related documents to do all such acts as
are necessary to consummate this sale, without further consent of any other
party.
 
(k)           Each Seller shall deliver to Purchaser an affidavit, in form
acceptable to Purchaser, executed by each Seller, certifying that each Seller
and all persons or entities holding an interest in each Seller are not
non-resident aliens or foreign entities, as the case may be, such that each
Seller and such interest holders are not subject to tax under the Foreign
Investment and Real Property Tax Act of 1980.
 
(l)           Sellers shall execute and deliver the Property Tax Escrow
Agreement.
 
(m)           Purchaser shall execute and deliver counterparts of the Bill of
Sale, the Assignment and Assumption Agreement, Property Tax Escrow Agreement and
the Assignment of Membership Interests.
 
(n)           Purchaser shall deliver to Sellers certificates or such other
instruments reasonably necessary to evidence that the execution and delivery of
this Agreement and all documents to be executed and delivered by Purchaser
hereunder, have been authorized by Purchaser and that all persons or entities
who have executed documents on behalf of Purchaser in connection with the
transaction have due authority to act on behalf of Purchaser.
 
(o)           Sellers and Purchaser each shall deliver to the other such other
documents or instruments
 


 
19

--------------------------------------------------------------------------------

 


as shall reasonably be required by such party, its counsel or the Title Company
to consummate the transaction contemplated herein and/or to cause the issuance
of the policy of title insurance which, in all events, shall not increase such
party’s liability hereunder or decrease such party’s rights hereunder.
 
(p)           Full and completed Assignment(s) of Lease(s), without
representations or warranties, in recordable form, for any lease(s) of oil, gas
or mineral rights including Marcellus shale, Utica shale and all shale
formations, that derive from, may be produced from or benefit the Projects.
 
(q)           Certified rent rolls, made current as of the date of the Closings,
as to all Projects.
 
(r)           Keys to all locks in the Projects in Sellers’ or Sellers’ property
managers’ possession and originals or, if originals are not available, copies,
of all of the Project documents, to the extent not previously delivered to
Purchaser.  These items shall be simultaneously delivered to Purchaser from
Seller at the Closings.
 
(s)           Seller shall deliver to Purchaser a certificate confirming the
truth and accuracy of Seller's representations and warranties hereunder, updated
to the Closing Date, and which shall specify the Survival Period as set forth in
Section 8.3 herein.
 
(t)           If applicable, duly completed and signed real estate transfer tax
declarations or other similar requirements of recording, all to be prepared by
the Title Company.
 
(u)           [Purchaser is afforded the opportunity and right to gain access to
each Project for purposes of conducting a pre-closing inspection. ]
 
17.           COSTS.
 
17.1           Purchaser and Sellers each shall be responsible for their own
counsel fees and travel expenses.  All documentary, intangible and transfer
taxes due on the conveyance of the Projects to Purchaser shall be borne equally
by Sellers and Purchaser.  Sellers shall pay all title insurance premiums for
Purchaser’s Owners Title Policies and all sales, transfer and other taxes due on
the transfer of any vehicles, if any, to Purchaser.  Purchaser shall pay all
costs for the Surveys, Phase I environmental inspections, and any endorsements
to the Title Policies requested by Purchaser or loan policies or endorsements
required by Purchaser’s lender.  All recording, filing, escrow and closing fees,
if any, shall be borne equally by Sellers and Purchaser.
 
18.           BROKERS
 
18.1           Purchaser and Sellers represent and warrant to the other that
they have not had any direct or indirect dealings with any real estate brokers,
salesmen or agents in connection with the Projects, or the transactions
contemplated herein.  In consideration of said warranty, Purchaser agrees with
Sellers that it will pay, and will defend and hold Sellers harmless from and
against any and all finder’s and/or broker’s commissions due or claimed to be
due on account of the
 


 
20

--------------------------------------------------------------------------------

 


transactions contemplated herein and arising out of contracts made by Purchaser.
and Sellers agree with Purchaser that it will pay, and will defend and hold
Purchaser harmless from and against any and all finder’s and/or broker’s
commissions due or claimed to be due on account of the transactions contemplated
herein and arising out of contracts made by Sellers.
 
19.           ASSIGNMENT.
 
19.1           Purchaser may not assign its rights under this Agreement without
Sellers’ written consent, which consent may be granted or withheld in Sellers’
sole and absolute discretion; provided, however, that Purchaser may, with
written notice to Seller, assign this Agreement to an entity controlled, in
whole or in part by, or under common control with, Purchaser or any affiliate of
Purchaser; provided, however, (x) Purchaser’s assignee shall assume in writing
all of Purchaser’s obligations hereunder pursuant to an assignment and
assumption agreement in form and content acceptable to Sellers in the exercise
of Sellers’ reasonable judgment; and (y) no assignment of this Agreement shall
relieve Purchaser of its obligations hereunder.
 
20.           CONTROLLING LAW.
 
20.1           Any disputes, actions or claims relating to this Agreement and
which do not pertain to any breach of a representation, warranty or covenant
with respect to a particular Project shall be governed by the laws of the State
of Michigan, irrespective of any conflict of law principals to the
contrary.  Any disputes, actions or claims relating to this Agreement and which
pertain to a breach of a representation, warranty or covenant with respect to a
particular Project shall be governed by, interpreted under and construed and
enforced in accordance with the laws of the State in which to property in
question is located, irrespective of any conflict of law principals to the
contrary.  The provisions of this subsection 20 shall survive the Closings
hereunder.
 
21.           ENTIRE AGREEMENT.
 
21.1           This Agreement, the Escrow Agreement (Property Tax Holdback), the
Asset Purchase Agreement and the Exhibits attached to all of these Agreements
constitute the entire agreement between the parties hereto with respect to the
transactions herein contemplated, and supersedes all prior agreements, written
or oral, between the parties relating to the subject matter hereof.  Any
modification or amendment to this Agreement shall be effective only if in
writing and executed by each of the parties hereto.
 
22.           NOTICES.
 
22.1           Any notice from Sellers to Purchaser or from Purchaser to Sellers
shall be deemed duly served (i) when personally served, (ii) three (3) days
after deposited in the U.S. certified mail, return receipt requested, (iii) upon
receipt if sent by telephone facsimile with fax acceptance sheet verifying
receipt, or (iv) one (1) day after sent via “overnight” courier service,
addressed to such party as follows:
 

 
If to Purchaser:
UMH Properties, Inc.
   
Juniper Business Plaza



 
21

--------------------------------------------------------------------------------

 
 

   
3499 Route 9 North, Suite 3C.
   
Freehold, NJ 07728
   
Attn: Craig Koster, General Counsel
   
Telephone: (732) 577-4031
   
Email: ckoster@umh.com
       
With a copy to:
James D. Bogar, Attorney at Law
   
One West Main Street
   
Shiremanstown, Pennsylvania 17011
   
Attn: James D. Bogar and Lauren E. Kays
   
Telephone: (717) 737-8761
   
Fax: (717) 737-2086
   
Email:            jbogar@bogarlaw.com
   
lkays@bogarlaw.com
       
If to Sellers:
c/o Sun Communities, Inc.
   
27777 Franklin Road, Suite 200
   
Southfield, Michigan 48034
   
Attn:  Mr. Jonathan M. Colman
   
Fax No. (248) 598-1884
       
With a copy to:
Jaffe, Raitt, Heuer & Weiss, P.C.
   
27777 Franklin Road, Suite 2500
   
Southfield, Michigan 48034
   
Attn: Arthur Weiss
   
Telephone: (248) 351-3000
   
Fax: (248) 351-3082
   
Email: aweiss@jaffelaw.com



Either party hereto may change the name and address of the designee to which
notice shall be sent by giving written notice of such change to the other party
hereto as hereinbefore provided.


23.           BINDING.
 
23.1           The terms hereof shall be binding upon and shall inure to the
benefit of the parties hereto, their successors, transferees and assigns.
 
24.           PARAGRAPH HEADINGS.
 
24.1           The captions in this Agreement are inserted for convenience of
reference and in no way define, describe or limit the scope or intent of this
Agreement or any of the provisions hereof.
 
25.           SURVIVAL AND BENEFIT.
 
25.1           Except as otherwise expressly provided herein, each agreement,
representation or
 


 
22

--------------------------------------------------------------------------------

 


warranty made in this Agreement by or on behalf of either party, or in any
instruments delivered pursuant hereto or in connection herewith, shall survive
the Closing Date and the consummation of the transactions provided for herein.
 
25.2           The covenants, agreements and undertakings of each of the parties
hereto are made solely for the benefit of, and may be relied on only by, the
other party hereto, their transferees and assigns, and are not made for the
benefit of, nor may they be relied upon, by any other person whatsoever.
 
25.3           This Agreement shall not be construed more strictly against one
party than against the other, merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
Purchaser and Sellers have contributed substantially and materially to the
preparation of this Agreement.
 
26.           CALCULATION OF TIME PERIODS.
 
26.1           Unless otherwise specified herein, in computing any period of
time described herein, the day of the act or event after which the designated
period of time begins to run is not to be included and the last day of the
period so computed is to be included, unless such last day is a Saturday, Sunday
or legal holiday for national banks in the location where the Projects is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday or legal holiday.
 
27.           CONFIDENTIALITY.
 
27.1           Neither the existence nor the terms of this Agreement shall be
disclosed by Sellers or Purchaser to any third party, without the prior approval
of the other party hereto; provided, however, Sellers and Purchaser shall be
entitled to disclose the existence and terms of this Agreement to their
respective employees, partners, officers, directors, prospective lenders and
accountants, attorneys and other professional advisors to the extent necessary
to negotiate the terms of, and perform their obligations under, this Agreement,
and Sellers and Purchaser may issue a press release and otherwise provide such
other disclosure as may be required in order for it to comply with the
securities laws, provided that both parties agree to provide prior notice of
such required releases and disclosures.
 
28.           1031 EXCHANGE.
 
28.1           Any Seller and Purchaser each may desire to have this transaction
qualify as a tax-deferred exchange (including a reverse exchange) under Section
1031 of the Internal Revenue Code of 1986.  At the request of either party, the
other party shall assist the requesting party in qualifying the transaction
contemplated herein as an exchange pursuant to Section 1031 of the Internal
Revenue Code of 1986, all at no cost to the non-requesting party.  Such party
may assign its interest in this Agreement to effectuate an exchange as
aforesaid, and in such event, such party shall promptly so notify the other
party.  No such assignment shall affect in any way the obligations of Sellers
and Purchaser under this Agreement.  The non-requesting party shall not
 


 
23

--------------------------------------------------------------------------------

 


be required to incur any liabilities in connection with such exchange nor shall
it be required to take title to any other property in connection with such
exchange.  The requesting party shall pay any additional transfer taxes,
recording fees and similar closing costs incurred by the other party resulting
from such exchange.
 
29.           TIME OF THE ESSENCE.
 
29.1           Time is of the essence of each and every term, condition,
obligation and provision hereof.
 
30.           COUNTERPARTS; SIGNATURES.
 
30.1           This Agreement may be executed and delivered in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.  A facsimile of this
document bearing a party’s signature or a printed copy of the original, signed
document scanned in .pdf or .tiff format shall have the same legal force and
effect as an original of such signature and shall be treated as an original
document for evidentiary purposes.  Notwithstanding the provisions of this
Paragraph 29.1 to the contrary, either party may request original signatures as
to any document that is a part of this transaction.
 
[Signature Page Follows]


 
24

--------------------------------------------------------------------------------

 


[Signature Page to Sale Agreement]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 
SELLERS:
 
SUN SECURED FINANCING LLC,
a Michigan limited liability company
 
By:
Sun Communities Operating Limited Partnership,
 
a Michigan limited partnership, its sole Member
     
By:
Sun Communities, Inc.,
   
a Maryland corporation, its General Partner
           

   
By:
   

 

 

   
SUN POOL 12 LLC,
a Michigan limited liability company
 
By:
Sun QRS Pool 12, Inc.,
 
a Michigan corporation, its Manager
       

  By:    

 

   
SUN CANDLEWICK LLC,
a Michigan limited liability company
 
By:
Sun QRS Pool 9, Inc.,
 
a Michigan corporation, its Manager
       

  By:    




[Signature Page Continued]




 
25

--------------------------------------------------------------------------------

 




SUN POOL 1 LLC,
a Michigan limited liability company
 
By:
Sun QRS Pool 1, Inc.,
 
a Michigan corporation, its Manager
       

  By:    

 

   
SUN WOODS EDGE LLC,
a Michigan limited liability company
 
By:
Sun Communities Operating Limited Partnership,
 
a Michigan limited partnership, its sole Member
   

 

 
By:
Sun Communities, Inc.,
 
      a Maryland corporation, its General Partner
 

 

   

   
By:
   

 

       
PURCHASER:
 
UMH Properties, Inc., a Maryland corporation
   
By:
   
Name:
Samuel A. Landy, President
 





 
26

--------------------------------------------------------------------------------

 




LIST OF EXHIBITS




Exhibit                      Description


A.                      Legal Description of Land


B.                      Schedule of Personal Property


C.                      INTENTIONALLY DELETED


D.                      Form of Escrow Agreement


E.                      Due Diligence Items


F.                      Form Assignment of Leases and General Assignment


G.                      Sun Exclusive Contracts


H.                      Certified Rent Roll (Section 8.1(a))


I.                      Violations (Section 8.1(c))


J.                       Litigation and Condemnation Proceedings
(Section 8.1(d))


K.                     Assessments and Other Charges (Section 8.1(e))


L.                      INTENTIONALLY DELETED


M.                    Project Contracts (Section 8.1(g))


N.                     Form of Property Tax Escrow Agreement


O.                     Form of Assignment of Membership Interests


P.                      Form of Bill of Sale




 
27

--------------------------------------------------------------------------------

 




Exhibit A


Legal Description of Land


[See Attached]




 
28

--------------------------------------------------------------------------------

 


Exhibit B


Personal Property


[See Attached]




 
29

--------------------------------------------------------------------------------

 


Exhibit D


Form of Escrow Agreement


THIS DEPOSIT ESCROW AGREEMENT (this “Escrow Agreement”) is made as of this
______ day of ___________, 2015 by and among TITLE SOURCE, INC. with an address
at 662 Woodward Ave, 9th Floor, Detroit, Michigan 48226 (the “Escrow Agent”),
________________, a _________________ with an address at
_________________________________________ (“Purchaser”), and ________________, a
_________________ with an address at with an address at c/o Sun Communities,
Inc., 27777 Franklin Road, Suite 200, Southfield, Michigan  48034
(“Seller”).  Purchaser and Seller shall be collectively referred to herein as
the “Parties.”
 
WHEREAS, Purchaser and Seller are parties to that certain Agreement of Sale,
dated ________, 2015 (the “Sales Agreement”), for the sale of _______________,
located in the State of ___________, County of ____________, City of __________
and more particularly described on Exhibit A of the Sales Agreement; and
 
WHEREAS, Seller and Purchaser have requested Escrow Agent to act as escrow agent
(i) to hold the sum of $_____________ (the “Deposit”), earnest money for the
transactions in accordance with the terms and provisions of this Escrow
Agreement and (ii) to disburse the Deposit in accordance with the terms and
provisions of this Escrow Agreement.
 
NOW, THEREFORE, in consideration of the promises and undertakings herein made,
the parties hereto, intending to be legally bound, agree as follows:
 
1.              The Parties hereby appoint Escrow Agent as escrow agent pursuant
to this Escrow Agreement.  The Deposit shall be delivered to Escrow Agent in
accordance with this Escrow Agreement, who by signing below acknowledges receipt
of the Deposit.
 
2.              Escrow Agent is to hold the Deposit in escrow and deliver it to
Seller or Purchaser in accordance with the provisions of this Escrow
Agreement.  The Deposit shall be deposited by Escrow Agent in an account with a
federally insured financial institution.
 
[CHANGE THIS TO: “an FDIC insured interest-bearing account with a federally
insured financial institution.  Seller shall execute an IRS Form W-9.  The
interest earned on the Deposit shall be paid to Seller.”  If the deposit is a
minimum of $250,000.000 and is going to be held for at least 6 months]
 
3.              In the event the Escrow Agent receives at any time a written
statement from Seller or Seller’s counsel (“Seller’s Notice”) stating that (a)
Purchaser is in default under the Sales Agreement or (b) Seller is otherwise
entitled to the portion of the Deposit under the terms of the Sales Agreement,
Escrow Agent shall immediately forward a copy of Seller’s Notice to Purchaser in
accordance with Paragraph 8 hereof.  If, within five (5) business days of
delivering a copy of Seller’s Notice to Purchaser, Escrow Agent does not receive
written notice from Purchaser or Purchaser’s counsel objecting to the release of
the Deposit to Seller, then Escrow Agent shall deliver the Deposit by wire
transfer to Seller pursuant to wire instructions provided
 


 
30

--------------------------------------------------------------------------------

 


by Seller; provided, however, if Escrow Agent receives written notice from
Purchaser or Purchaser’s counsel within such five (5) business day period
stating that Purchaser disputes Seller’s right to receive the Deposit and
directing Escrow Agent not to deliver the Deposit to Seller as provided above,
Escrow Agent shall not deliver the Deposit to Seller but instead shall retain
the Deposit until instructed otherwise by a court of competent jurisdiction or
in writing jointly by Seller and Purchaser or, if appropriate, interplead the
Deposit in a court of competent jurisdiction.


4.              In the event that Escrow Agent receives at any time a written
statement from Purchaser or Purchaser’s counsel (“Purchaser’s Notice”) stating
that (a) Seller is in default under the Sales Agreement or (b) Purchaser is
otherwise entitled to a portion of the Deposit under the terms of the Sales
Agreement, Escrow Agent shall immediately forward a copy of Purchaser’s Notice
to Seller in accordance with Paragraph 8 hereof.  If, within five (5) business
days of delivering a copy of Purchaser’s Notice to Seller, Escrow Agent does not
receive written notice from Seller or Seller’s counsel objecting to the release
of the Deposit to Purchaser, then Escrow Agent shall deliver the Deposit by wire
transfer to Purchaser pursuant to wire instructions provided by Purchaser;
provided, however, if Escrow Agent receives written notice from Seller or
Seller’s counsel within such five (5) business day period stating that Seller
disputes Purchaser’s right to receive the Deposit and directing Escrow Agent not
to deliver the Deposit to Purchaser as provided above, Escrow Agent shall not
deliver the Deposit to Purchaser but instead shall retain the Deposit until
instructed otherwise by a court of competent jurisdiction or in writing jointly
by Seller and Purchaser or, if appropriate, interplead the Deposit in a court of
competent jurisdiction.
 
5.              If Escrow Agent is made a party to any judicial, nonjudicial or
administrative action, hearing or process based on the acts of Purchaser and
Seller and not on the malfeasance and/or negligence of Escrow Agent in
performing its duties hereunder, then the losing party shall indemnify, save and
hold harmless Escrow Agent from the expenses, costs and reasonable attorneys’
fees incurred by Escrow Agent in responding to such action, hearing or process.
 
6.              Purchaser and Seller acknowledge and agree that the duties of
Escrow Agent are purely ministerial in nature, that Escrow Agent is acting as an
accommodation to both Purchaser and Seller, and that Escrow Agent, in performing
its duties, shall not be liable for: (i) any loss, cost or damage which Escrow
Agent may incur as a result of serving as escrow agent hereunder, except for any
loss, costs or damage arising out of its own willful misconduct or gross
negligence; (ii) any action taken or omitted to be taken in reliance upon any
document, including any written instructions provided for in this Agreement,
which Escrow Agent shall in good faith believe to be genuine; and (iii) any loss
or impairment of the Deposit deposited with a Federally insured financial
institution, resulting from the failure, insolvency, or suspension of the
depositary.  Purchaser and Seller acknowledge that they are aware that the
Federal Deposit Insurance Corporation (FDIC) coverage applies only to a
cumulative maximum amount of $250,000.00 for each individual depositor for all
of depositor’s accounts at the same or related institution.
 


 
31

--------------------------------------------------------------------------------

 




 
7.              If any dispute arises with respect to this Escrow Agreement,
whether such dispute arises between the parties hereto or between the parties
hereto and other persons, Escrow Agent is authorized to interplead such dispute
in a court of competent jurisdiction.
 
8.           All notices given by any party hereunder shall be in writing and
shall be deemed duly given (i) on the day delivered if delivered in person or by
facsimile, electronic mail or PDF, (ii) on the first business day after prepaid
deposit if delivered by overnight delivery service such as Federal Express,
Airborne Express, U.S. Postal Service Express Mail or other national overnight
courier service. Any such notice is to be addressed to the appropriate party of
the address set forth below (or such other address as the party might request in
writing):
 

 
a.
As to Escrow Agent:
                             
Attn:
     
Fax No.
           
b.
As to Purchaser:
                                     
With a required copy to:
                                           
c.
As to Seller:
             
Mr. Jonathan M. Colman
     
Sun Communities, Inc.
     
27777 Franklin Road, Suite 200
     
Southfield, Michigan 48034
     
Fax: (248) 208-2646
             
With a required copy to:
             
Jaffe, Raitt, Heuer & Weiss, P.C.
     
27777 Franklin Road, Suite 2500
     
Southfield, Michigan 48034
 

 
 
 
32

--------------------------------------------------------------------------------

 
 

   
Attn:  Ingrid Szura
   
Fax: (248) 351-3082



9.           The instructions and conditions of this Escrow Agreement may not be
modified, amended or altered in any way except by a writing (which may be in
counterpart copies) signed by the Parties and Escrow Agent.  This Escrow
Agreement is intended solely to supplement and implement the provisions of the
Sales Agreement and is not intended to modify, amend or vary any of the rights
or obligations of the Parties under the Sales Agreement.
 
10.           This Escrow Agreement shall be construed in accordance with the
internal laws of the State of Michigan.
 
11.           This Escrow Agreement may be executed in one or more counterparts
which when taken together shall constitute one and the same agreement and such
counterparts may be delivered by facsimile or .pdf copies reflecting the Party’s
signature, to be followed up with original counterparts.
 
12.           This Escrow Agreement shall be binding upon and inure to the
benefit of the Parties and Escrow Agent and each of their respective successors
and assigns.
 
[Signature Page Follows]
 




 
33

--------------------------------------------------------------------------------

 


[Signature Page to Deposit Escrow Agreement]
 
AGREED to, as of the day and year first above written.
 

   SELLER:               ,   a ______________________________________          
       
 
By:
              Name:               Title:            

 

  PURCHASER:               ,   a ______________________________________        
         
 
By:
              Name:               Title:            

  ESCROW AGENT:            
TITLE SOURCE, INC.
,                
 
By:
              Name:               Title:    

 
 
 
 
 




 
34

--------------------------------------------------------------------------------

 


Exhibit E


Due Diligence Items


[See Attached]




 
35

--------------------------------------------------------------------------------

 


Exhibit F


Form of Assignment of Leases and General Assignment


ASSIGNMENT OF LEASES AND GENERAL ASSIGNMENT


THIS ASSIGNMENT OF LEASES AND GENERAL ASSIGNMENT (this "Assignment") is made to
be effective as of the ___ day of ____________ ("Effective Date"), by and
between __________________________________ ("Assignor"), and
__________________________________ ("Assignee").


RECITALS


A.           Assignee and Assignor are parties to that certain Agreement of
Sale, dated as of __________(the "Agreement"), the terms of which are hereby
fully incorporated herein, whereby Assignor agreed to sell and Assignee agreed
to purchase certain real property located in __________________________________,
and the improvements and assets located thereon (“Property”), as more
particularly described in the Agreement.  Any capitalized term used but not
defined herein shall have the meaning given to such term in the Agreement.


B.           Pursuant to the Agreement, Assignor has agreed to sell, assign,
transfer and convey to Assignee, and Assignee has agreed to purchase and acquire
from Assignor, all of Assignor's right, title and interest in the Intangibles;
the Assumed Contracts listed on Exhibit A attached hereto; and the Leases,
including but not limited to those Leases described on Exhibit B attached
hereto, and any security deposits related thereto (the “Security Deposits”),
pursuant to the terms and conditions of this Assignment.  The Intangibles, the
Assumed Contracts, the Leases and Security Deposits shall be referred to herein
as the “Transferred Property.”


C.           Assignor and the Assignee now desire to execute and deliver this
Assignment.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements and
undertakings of Assignor and Assignee hereinafter set forth, Assignor and
Assignees agree as follows:
 
1.           Assignment Grant.  Assignor hereby sells, assigns, transfers and
conveys to Assignee all of Assignor’s right, title and interest in and to the
Transferred Property.  Assignee hereby accepts and assumes all of Assignor’s
right, title and interest in and to the Transferred Property pursuant to the
terms and conditions of this Assignment.
 
2.           Additional Instruments.  Assignor agrees that it will, upon
reasonable request from Assignee, at any time from time to time after the date
hereof and without further consideration, do, execute, acknowledge and deliver
or cause to be done, executed, acknowledged and delivered all such further acts,
assignments, transfers, conveyances and assurances deemed by Assignee, its
successors and assigns, to be necessary to effect the sale, assignment,
transfer, conveyance and delivery of ownership of the Transferred Property to
Assignee.
 


 
36

--------------------------------------------------------------------------------

 


3.           Indemnification.
 
(a)           Assignor hereby covenants and agrees to indemnify, defend and hold
Assignee harmless from and against any and all claims, causes of action,
damages, losses, costs of attorneys' fees suffered or incurred by Assignee
relating to liabilities and obligations of Assignor under, in respect of or
related to the Transferred Property, or any act or omission of Assignor in
connection with the Transferred Property, arising, accruing or occurring on or
prior to the Effective Date.
 
(b)           Assignee hereby, covenants, agrees to and shall indemnify, defend
and hold Assignor harmless from and against any and all claims, causes of
action, damages, losses, costs of attorneys' fees suffered or incurred by
Assignor relating to liabilities and obligations of Assignee under, in respect
of or related to the Transferred Property, or any act or omission of Assignee in
connection with the Transferred Property, arising, accruing or occurring after
the Effective Date.
 
4.           Successors and Assigns.  This Assignment shall inure to the benefit
of Assignee and shall be binding upon Assignor, and its respective heirs, legal
representatives, successors and assigns.
 
5.           Counterparts.  This Assignment may be executed in any number of
counterparts, including facsimile or electronically scanned counterparts, each
of which shall be deemed to be an original and all of which counterparts taken
together shall constitute one agreement.
 
6.           Governing Law.  This Assignment shall be governed by the laws of
the State of ______________.
 


 
[Signatures appear on following page]
 


 
37

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment to be effective as of the Effective Date.
 


ASSIGNOR:
   
 
 

 

 
By:
   
Name:
 
 
 Title:    

 
 


ASSIGNEE:
   
 
 

 
By:
   
Name:
 
 
Title:    





 
38

--------------------------------------------------------------------------------

 


Exhibit A


Assumed Contracts






 
39

--------------------------------------------------------------------------------

 




Exhibit B


Leases and Security Deposits (attach rent roll)




 
40

--------------------------------------------------------------------------------

 


Exhibit G


Sun Exclusive Contracts


[See Attached]




 
41

--------------------------------------------------------------------------------

 


Exhibit H


Certified Rent Roll


[See Attached]


 
42

--------------------------------------------------------------------------------

 


Exhibit I


Violations




 
43

--------------------------------------------------------------------------------

 


Exhibit J


Litigation and Condemnation Proceedings




 
44

--------------------------------------------------------------------------------

 


Exhibit K


Assessments and Other Charges




None


 
45

--------------------------------------------------------------------------------

 


Exhibit L


INTENTIONALLY OMITTED




 
46

--------------------------------------------------------------------------------

 


Exhibit M


Project Contracts




 
47

--------------------------------------------------------------------------------

 


Exhibit N


Form of Property Tax Escrow Agreement


[See Attached]




 
48

--------------------------------------------------------------------------------

 


Exhibit O


Form of Assignment of Membership Interests


ASSIGNMENT OF MEMBERSHIP INTERESTS
[Name of Project]


THIS ASSIGNMENT OF MEMBERSHIP INTEREST (the “Assignment”) is made and entered
into as of the ___ day of ___________, 20___, by and between
____________________________________, as assignor (the “Assignor”) in favor of
_______________________________, as assignee (“Assignee”).


RECITALS:


A.           Assignor has agreed to sell to Assignee and Assignee has agreed to
purchase from Assignor one hundred percent (100%) of the membership interests of
________________________, a _______________ limited liability company (the
“Company”), which owns the manufactured home community commonly known as
______________________, pursuant to the terms and conditions set forth in that
certain [Agreement of Sale] between Assignor and Assignee dated
_________________, 20_____ (the “Purchase Agreement”).


B.           Pursuant to the Purchase Agreement, Assignor desires to assign to
Assignee all of Assignor’s right, title and interest in and to the Company,
which constitutes a one hundred percent (100%) membership interest in and to the
Company (the “Assigned Interest”), and Assignee desires to accept such
assignment subject to the terms and conditions contained herein.


C.           Assignor and Assignee intend that as of the date of this Agreement,
(i) Assignor shall no longer be a member of, or have any interest whatsoever in,
the Company, and (ii) Assignee shall be the sole member of the Company.


NOW, THEREFORE, for and in consideration of the foregoing Recitals, the mutual
covenants and undertakings set forth below and other good and valuable
consideration, the receipt and adequacy of which are acknowledged, the parties
agree as follows:


1.           For good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Assignor hereby sells, conveys, transfers and
assigns unto Assignee all of Assignor’s right, title and interest in the
Assigned Interest, free and clear of all liens and encumbrances.


2.           Assignor hereby withdraws as a Member of the Company.  Assignee is
hereby admitted as the member of the Company in the place of Assignor.  Assignee
hereby accepts such assignment, and assumes and agrees to perform Assignor's
obligations to the Company as a member with respect to the Assigned Interest
arising from and after the date hereof.


3.           This Assignment may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same assignment. Facsimile and PDF copies of signature pages shall be accepted
as originals.




[Signature Page Follows]


 
49

--------------------------------------------------------------------------------

 


[Signature Page to Assignment of Membership Interest]


IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.



 ASSIGNOR:    ASSIGNEE:            
 
 
 
   
 
 
 
 

 

       
By:
   
By:
           
Its:
   
Its:
 


 


 
50

--------------------------------------------------------------------------------

 


Exhibit P


Form of Bill of Sale


BILL OF SALE


THIS BILL OF SALE (this "Bill of Sale") is made to be effective as of this ___
day of ____________________ (the "Effective Date"), by
___________________________ ("Seller"), and ____________________________________
(“Purchaser”).


WHEREAS, Seller and Purchaser, as successor by assignment, are parties to that
certain Purchase Agreement dated as of ____________________ (the “Agreement”),
whereby Seller agreed to sell and Purchaser agreed to purchase certain real
property located in _____________________________________ and the improvements
and assets located thereon (“Property”) as more particularly described in the
Agreement, the terms of which are hereby fully incorporated herein. Any
capitalized term used but not defined herein shall have the meaning given to
such term in the Agreement.


WHEREAS, pursuant to the Agreement, Seller has agreed to sell, assign, transfer
and convey to Purchaser, and Purchaser has agreed to purchase and acquire from
Seller, all of Seller's right, title and interest in and to all inventory and
personal property related to the operation of the manufactured housing community
located on the Property known as ___________________________ (collectively, the
"Personal Property"), including, but not limited to, that personal property
described on Exhibit A attached hereto.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agrees as follows:


1.           Grant.  Seller hereby sells, assigns, transfers, conveys and
delivers to Purchaser all of Seller’s right, title and interest in and to the
Personal Property.  Seller hereby represents and warrants to Purchaser that the
Personal Property is not subject to any assignment, claim, lien or encumbrance
and that Seller owns and has the right to grant, convey, bargain, sell, assign,
transfer, set over and deliver the Personal Property as hereinabove provided.
 
2.           Additional Instruments.  Seller agrees that it will, upon
reasonable request from Purchaser, at any time from time to time after the date
hereof and without further consideration, do, execute, acknowledge and deliver
or cause to be done, executed, acknowledged and delivered all such further acts,
assignments, transfers, conveyances and assurances deemed by Purchaser, its
successors and assigns, to be necessary to effect the sale, assignment,
transfer, conveyance and delivery of ownership of the Personal Property to
Purchaser.
 
3.           Indemnification.  Seller hereby agrees to indemnify, defend and
hold Purchaser harmless from and against any and all claims, causes of action,
damages, losses, costs of attorneys' fees suffered or incurred by Purchaser
relating to liabilities and obligations of Seller under, in respect of or
related to the Personal Property, or any act or omission of Seller in connection
with the Personal Property, arising, accruing or occurring on or prior to the
Effective Date.  Purchaser
 


 
51

--------------------------------------------------------------------------------

 


hereby agrees to indemnify, defend and hold Seller harmless from and against any
and all claims, causes of action, damages, losses, costs of attorneys' fees
suffered or incurred by Seller relating to liabilities and obligations of
Purchaser under, in respect of or related to the Personal Property, or any act
or omission of Purchaser in connection with the Personal Property, arising,
accruing or occurring after the Effective Date.
 
4.           Successors and Assigns.  This Bill of Sale shall inure to the
benefit of Purchaser and it shall be binding upon Seller, and its heirs, legal
representatives, successors and assigns.
 
5.           Counterparts.  This Bill of Sale may be executed in any number of
counterparts, including facsimile or electronically scanned counterparts, each
of which shall be deemed to be an original and all of which counterparts taken
together shall constitute one agreement.
 
6.           Governing Law.  This Bill of Sale shall be governed by the laws of
the State of ___________.
 


 
[Signature appears on following page]
 


 
52

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Seller and Purchaser have executed this Bill of Sale to be
effective as of the Effective Date.
 


SELLER:
   
 
 

 
By:
   
Name:
 
 
Title:    

 
 


PURCHASER:
   
 
 

 
By:
   
Name:
 
 
Title:    

 
 


 
53

--------------------------------------------------------------------------------

 




EXHIBIT A


Personal Property






 
 

--------------------------------------------------------------------------------

 




FIRST AMENDMENT TO AGREEMENT OF SALE


THIS FIRST AMENDMENT TO AGREEMENT OF SALE (the “First Amendment”) is entered
into as of this ___ day of July, 2015 by and between UMH PROPERTIES, INC., a
Maryland corporation, or its successors or assigns (the “Purchaser”) and SUN
SECURED FINANCING LLC, a Michigan limited liability company (“Sun Secured”), SUN
POOL 12 LLC, a Michigan limited liability company (“Sun Pool 12”), SUN
CANDLEWICK LLC, a Michigan limited liability company (“Sun Candlewick”), SUN
POOL 1 LLC, a Michigan limited liability company (“Sun Pool 1”), and SUN WOODS
EDGE LLC, a Michigan limited liability company (“Sun Woods,” together with Sun
Secured, Sun Pool 12, Sun Candlewick and Sun Pool 1, each with respect to the
Property owned by them, a “Seller” and collectively, the “Sellers”).


Recitals


WHEREAS, Purchaser and Seller are parties to that certain Agreement of Sale
dated as of June 5, 2015 (the “Agreement”); and


WHEREAS, Purchaser and Seller seek to amend the Agreement, as more particularly
set forth in this First Amendment.


Agreement


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Purchaser and Seller hereby agree as follows:


1.           Tranche One Closing.   Purchaser and Seller hereby agree and
acknowledge that the date for the closing for the Tranche One Communities shall
occur on or before August 19, 2015 (the “Tranche One Closing”).


2.           Ratifications.  Except as specifically herein amended, all terms,
provisions, conditions and exhibits contained in the Agreement are hereby
confirmed, ratified and restated and shall remain unmodified and in full force
and effect.  In the event that any provision of this First Amendment shall
conflict with the terms, provisions, conditions, and exhibits of the Agreement,
the terms of this First Amendment shall govern and control.


3.           Counterparts; Signatures.  This First Amendment may be executed in
any number of counterparts and by each of the undersigned on separate
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts put together shall constitute but one and the same First
Amendment.  Signatures to this First Amendment


 
1

--------------------------------------------------------------------------------

 


transmitted by .pdf, electronic mail or other electronic means shall be treated
as originals in all respects for purposed of this First Amendment.


4.           Successors and Assigns.  This First Amendment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.


5.           Capitalized Terms.  Capitalized terms not otherwise defined herein
shall have the meanings attributed to them in the Agreement.






BALANCE OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW




 
2

--------------------------------------------------------------------------------

 




SIGNATURE PAGE TO FIRST AMENDMENT TO AGREEMENT OF SALE


IN WITNESS WHEREOF, each party has executed and sealed this First Amendment or
caused it to be executed and sealed on its behalf by its duly authorized
representatives, the day and year first above written.
 
SELLERS:
 
SUN SECURED FINANCING LLC,
a Michigan limited liability company
 
By:
Sun Communities Operating Limited Partnership,
 
a Michigan limited partnership, its sole Member
     
By:
Sun Communities, Inc.,
   
a Maryland corporation, its General Partner
           

   
By:
   

 

   
SUN POOL 12 LLC,
a Michigan limited liability company
 
By:
Sun QRS Pool 12, Inc.,
 
a Michigan corporation, its Manager
       

  By:    

 

   
SUN CANDLEWICK LLC,
a Michigan limited liability company
 
By:
Sun QRS Pool 9, Inc.,
 
a Michigan corporation, its Manager
       

  By:    

 

[Signature Page Continued]




 
3

--------------------------------------------------------------------------------

 
 


SUN POOL 1 LLC,
a Michigan limited liability company
 
By:
Sun QRS Pool 1, Inc.,
 
a Michigan corporation, its Manager
       

  By:    

 

   
SUN WOODS EDGE LLC,
a Michigan limited liability company
 
By:
Sun Communities Operating Limited Partnership,
 
a Michigan limited partnership, its sole Member
   

 
By:
Sun Communities, Inc.,
 
    a Maryland corporation, its General Partner
 

   

   
By:
   

 

       
PURCHASER:
 
UMH Properties, Inc.,
a Maryland corporation    
By:
   
Name:
Samuel A. Landy, President
 



 
 
4

--------------------------------------------------------------------------------

 


SECOND AMENDMENT TO AGREEMENT OF SALE
 
    THIS SECOND AMENDMENT TO AGREEMENT OF SALE (the “Second Amendment”) is
entered into as of this 21st day of July, 2015 by and between UMH PROPERTIES,
INC., a Maryland corporation, or its successors or assigns (the “Purchaser”) and
SUN SECURED FINANCING LLC, a Michigan limited liability company (“Sun
Secured”), SUN POOL 12 LLC, a Michigan limited liability company (“Sun Pool
12”), SUN CANDLEWICK LLC, a Michigan limited liability company (“Sun
Candlewick”), SUN POOL 1 LLC, a Michigan limited liability company (“Sun Pool
1”), and SUN WOODS EDGE LLC, a Michigan limited liability company (“Sun Woods,”
together with Sun Secured, Sun Pool 12, Sun Candlewick and Sun Pool 1, each with
respect to the Property owned by them, a “Seller” and collectively, the
“Sellers”).


Recitals
 
    WHEREAS, Purchaser and Seller are parties to that certain Agreement of Sale
dated as of June 5, 2015, as amended by that First Amendment to Agreement of
Sale dated July 7, 2015 (the “Agreement”); and
 
    WHEREAS, Purchaser and Seller seek to amend the Agreement, as more
particularly set forth in this Second Amendment.


Agreement
 
    NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Purchaser and Seller hereby agree as follows:


   1.   Investigation Period Waiver / Catalina Sewage Treatment Plant. 
Purchaser and Seller hereby agree and acknowledge that, pursuant to Section 5.3
of the Agreement, Purchaser is hereby waiving its right to terminate and wishes
to proceed to the Closings, subject to the exception set forth herein as to the
parties’ agreement on the Purchase Price credit for repairs to the sewage
treatment plant at the Catalina Manufactured Housing Community
(“Catalina”).  Purchaser and Seller hereby agree and acknowledge that they will
work together in good faith through July 27, 2015 to investigate the condition
of the sewage treatment plant at Catalina in order to mutually agree upon the
appropriate Purchase Price credit at the Tranche One Closing for Purchaser to
perform any repairs to the sewage treatment plant after the Tranche One
Closing.  The parties agree that such Purchase Price credit shall not exceed
Four Hundred Sixty Two Thousand and No/Dollars ($462,000.00)(the “Cap”).  In the
event that, before July 27, 2015, Purchaser and Seller cannot mutually agree
upon an amount for the Purchase Price credit that is less than the Cap, then
Purchaser shall have the right to terminate its acquisition of Catalina.  In the
event Purchaser believes that cost of repairs to the sewage treatment plant is
greater than the Cap, then Purchaser shall not have the right to terminate its
acquisition of Catalina and shall only be entitled to a Purchase Price credit at
Tranche One Closing up to the Cap as mutually agreed-upon by the parties in good
faith.


 
1

--------------------------------------------------------------------------------

 




    2.   Ratifications.  Except as specifically herein amended, all terms,
provisions, conditions and exhibits contained in the Agreement are hereby
confirmed, ratified and restated and shall remain unmodified and in full force
and effect.  In the event that any provision of this Second Amendment shall
conflict with the terms, provisions, conditions, and exhibits of the Agreement,
the terms of this Second Amendment shall govern and control.  Furthermore,
Seller and Purchaser hereby acknowledge and agree that Purchaser can elect not
to purchase and acquire Catalina solely pursuant to the provisions of Section 1
herein.
 
    3.           Counterparts; Signatures.  This Second Amendment may be
executed in any number of counterparts and by each of the undersigned on
separate counterparts, and each such counterpart shall be deemed to be an
original, but all such counterparts put together shall constitute but one and
the same Second Amendment.  Signatures to this Second Amendment transmitted by
.pdf, electronic mail or other electronic means shall be treated as originals in
all respects for purposed of this Second Amendment.
 
    4.           Successors and Assigns.  This Second Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.
 
    5.           Capitalized Terms.  Capitalized terms not otherwise defined
herein shall have the meanings attributed to them in the Agreement.






BALANCE OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW




 
2

--------------------------------------------------------------------------------

 




SIGNATURE PAGE TO SECOND AMENDMENT TO AGREEMENT OF SALE


IN WITNESS WHEREOF, each party has executed and sealed this Second Amendment or
caused it to be executed and sealed on its behalf by its duly authorized
representatives, the day and year first above written.
 
SELLERS:
 
SUN SECURED FINANCING LLC,
a Michigan limited liability company
 
By:
Sun Communities Operating Limited Partnership,
 
a Michigan limited partnership, its sole Member
     
By:
Sun Communities, Inc.,
   
a Maryland corporation, its General Partner
           

   
By:
   

 

   
SUN POOL 12 LLC,
a Michigan limited liability company
 
By:
Sun QRS Pool 12, Inc.,
 
a Michigan corporation, its Manager
       

  By:    

 

   
SUN CANDLEWICK LLC,
a Michigan limited liability company
 
By:
Sun QRS Pool 9, Inc.,
 
a Michigan corporation, its Manager
       

  By:    

 
[Signature Page Continued]




 
3

--------------------------------------------------------------------------------

 




SUN POOL 1 LLC,
a Michigan limited liability company
 
By:
Sun QRS Pool 1, Inc.,
 
a Michigan corporation, its Manager
       

  By:    

 

   
SUN WOODS EDGE LLC,
a Michigan limited liability company
 
By:
Sun Communities Operating Limited Partnership,
 
a Michigan limited partnership, its sole Member
   

 
By:
Sun Communities, Inc.,
 
    a Maryland corporation, its General Partner
 

   

   
By:
   

 

       
PURCHASER:
 
UMH Properties, Inc.,
a Maryland corporation    
By:
   
Name:
Samuel A. Landy, President
 


 
 
4

--------------------------------------------------------------------------------

 


THIRD AMENDMENT TO AGREEMENT OF SALE
 
    THIS THIRD AMENDMENT TO AGREEMENT OF SALE (the “Third Amendment”) is entered
into as of this 27th day of July, 2015 by and between UMH PROPERTIES, INC., a
Maryland corporation, or its successors or assigns (the “Purchaser”) and SUN
SECURED FINANCING LLC, a Michigan limited liability company (“Sun Secured”), SUN
POOL 12 LLC, a Michigan limited liability company (“Sun Pool 12”), SUN
CANDLEWICK LLC, a Michigan limited liability company (“Sun Candlewick”), SUN
POOL 1 LLC, a Michigan limited liability company (“Sun Pool 1”), and SUN WOODS
EDGE LLC, a Michigan limited liability company (“Sun Woods,” together with Sun
Secured, Sun Pool 12, Sun Candlewick and Sun Pool 1, each with respect to the
Property owned by them, a “Seller” and collectively, the “Sellers”).


Recitals
 
    WHEREAS, Purchaser and Seller are parties to that certain Agreement of Sale
dated as of June 5, 2015, as amended by that First Amendment to Agreement of
Sale dated July 7, 2015 and that Second Amendment to Agreement of Sale dated
July 21, 2015 (the “Agreement”); and
 
    WHEREAS, Purchaser and Seller seek to amend the Agreement, as more
particularly set forth in this Third Amendment.


Agreement
 
    NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Purchaser and Seller hereby agree as follows:


    1.   Purchase Price Credit - Catalina Sewage Treatment Plant. Purchaser and
Seller hereby agree and acknowledge that (i) Purchaser shall receive a Purchase
Price credit at Tranche One Closing equal to Seventy One Thousand Two Hundred
and No/Dollars ($71,200.00) for the Purchaser to perform repairs to the sewage
treatment plant at the Catalina Manufactured Housing Community (“Catalina”)
after the Tranche One Closing, and (ii) Purchaser shall no longer have the right
to terminate its acquisition of Catalina.
 
    2.   Ratifications. Except as specifically herein amended, all terms,
provisions, conditions and exhibits contained in the Agreement are hereby
confirmed, ratified and restated and shall remain unmodified and in full force
and effect.  In the event that any provision of this Third Amendment shall
conflict with the terms, provisions, conditions, and exhibits of the Agreement,
the terms of this Third Amendment shall govern and control.
 
    3.   Counterparts; Signatures.  This Third Amendment may be executed in any
number of counterparts and by each of the undersigned on separate counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts put together shall constitute but one and the same Third
Amendment.  Signatures to this Third Amendment


 
1

--------------------------------------------------------------------------------

 


transmitted by .pdf, electronic mail or other electronic means shall be treated
as originals in all respects for purposed of this Third Amendment.


4.           Successors and Assigns.  This Third Amendment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.


5.           Capitalized Terms.  Capitalized terms not otherwise defined herein
shall have the meanings attributed to them in the Agreement.






BALANCE OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW




 
2

--------------------------------------------------------------------------------

 




SIGNATURE PAGE TO THIRD AMENDMENT TO AGREEMENT OF SALE


IN WITNESS WHEREOF, each party has executed and sealed this Third Amendment or
caused it to be executed and sealed on its behalf by its duly authorized
representatives, the day and year first above written.
 
SELLERS:
 
SUN SECURED FINANCING LLC,
a Michigan limited liability company
 
By:
Sun Communities Operating Limited Partnership,
 
a Michigan limited partnership, its sole Member
     
By:
Sun Communities, Inc.,
   
a Maryland corporation, its General Partner
           

   
By:
   

 

   
SUN POOL 12 LLC,
a Michigan limited liability company
 
By:
Sun QRS Pool 12, Inc.,
 
a Michigan corporation, its Manager
       

  By:    

 

   
SUN CANDLEWICK LLC,
a Michigan limited liability company
 
By:
Sun QRS Pool 9, Inc.,
 
a Michigan corporation, its Manager
       

  By:    


[Signature Page Continued]




 
3

--------------------------------------------------------------------------------

 




SUN POOL 1 LLC,
a Michigan limited liability company
 
By:
Sun QRS Pool 1, Inc.,
 
a Michigan corporation, its Manager
       

  By:    

 

   
SUN WOODS EDGE LLC,
a Michigan limited liability company
 
By:
Sun Communities Operating Limited Partnership,
 
a Michigan limited partnership, its sole Member
   

 
By:
Sun Communities, Inc.,
 
    a Maryland corporation, its General Partner
 

   

   
By:
   

 

       
PURCHASER:
 
UMH Properties, Inc.,
a Maryland corporation    
By:
   
Name:
Samuel A. Landy, President
 



 
 
4

--------------------------------------------------------------------------------

 

 